    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 1 of 135 PageID #: 662

                                                                                 137




•
     1         SUPREME COURT OF THE STATE OF NEW YORK
               COUNTY OF KINGS - CRIMINAL TERM - PART 33
     2         ----------------------------------------------x
               THE PEOPLE OF THE STATE OF NEW YORK,
     3
                                                       Plaintiff,
     4                          -against-

     5         LORENZO MCGRIFF,
                                                       Defendant.
     6         ----------------------------------------------x
               Indictment # 6248/15               TRIAL
     7
                                                       320 Jay Street
     8                                                 Brooklyn, New York 11201

     9                                                 December 16, 2016

    10         B E F 0 R E:

    11                          HONORABLE MIRIAM CYRULNIK,
                                       Justice, and jury.
    12



•
               A P P E A RAN C E S:
    13

    14                    OFFICE OF ERIC GONZALEZ, ESQ.
                          ACTING DISTRICT ATTORNEY - KINGS COUNTY
    15                         350 Jay Street
                               Brooklyn, New York 11201
    16                    BY: LAWRENCE MOTTOLA, ESQ.
                               STEPHANIE D'AGOSTINO, ESQ.
    17                         Assistant District Attorneys
                               For the People
    18

    19                    BROOKLYN DEFENDER SERVICES
                               177 Livingston Street
    20                         Brooklyn, New York 11201
                          BY:  JAMIE BURKE, ESQ .
    21                         BEN WITTWER, ESQ.
                               For the Defendant
    22

    23




•
    24
                                        VANESSA DEL VALLE
    25                                Senior Court Reporter


                                                VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 2 of 135 PageID #: 663
                                        LORENZO MCGRIFF - TRIAL
                                                                                   138




•
     1                          THE CLERK:     Calling number six from the Part

     2              33 calendar, indictment 6248 of 2015, Lorenzo McGriff,

     3              the case continued on trial.         The parties are present

     4              but the jury is not present in the courtroom.

     5                          THE COURT:     Good morning.

     6                          MR. WITTWER:     Good morning.

     7                          MS. BURKE:     Good morning, Your Honor.

     8                          THE COURT:     All appearances as previously

     9              noted.

    10                          Okay.    When we left yesterday I think the

    11              People were going to evaluate whether they were going

    12              to be resting.      I assume you are .



•   13

    14

    15
                                MR. MOTTOLA:

                                THE COURT:
                                                 Yes, I am.

                                               All right.     Since we have some

                    time, I am not sure how many jurors are here just as of

    16              now, let's address the issue we started to address

    17              yesterday afternoon.

    18                          MR. WITTWER:     Sure.

    19                          THE COURT:     Which was the, I guess --

    20                          MS. BURKE:     Medical records.

    21                          THE COURT:     Yes.    The proposed use of the

    22              medical records .

    23                          Let me just, Mr. Wittwer, or Miss Burke, if




•
    24              you could start us off by putting on the record what

    25              you would like to do with them or what you would like


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 3 of 135 PageID #: 664
                                       LORENZO MCGRI FF - TRI AL
                                                                                 139




•
     1              to use them for it's, that would be helpful.

     2                          MR. WITTWER:     Thank you, Your Honor.

     3                          What we are proposing to do is open our case

     4              in chief by reading several excerpts from the medical

     5              records, with no witness on the stand, which are

     6              already in evidence.

     7                          I have timed this and it will take

     8              appro x imately two minutes and 20 seconds.

     9                          THE COURT:     Well the time is irrelevant.      The

    10              length of time is irrelevant.

    11                          MR. WITTWER:     Just so the Court knows it

    12              won't take a substantial amount of time,        judicial



•   13

    14

    15
                    economy purposes.      I would put each page on the

                    prompter as I read to ensure the reading was accurate.

                    That I wasn't redacting any information, omitting any

    16              words.

    17                          It's well settled that a certified business

    18              record, once it's marked as an evidence and offered in

    19              evidence, can be shown or read to the jury at any time.

    20              There is no requirement that a witness be on the stand.

    21              There is no requirement that it occur within summation.

    22                          The People were allowed to put their case in

    23              chief on in any way that they chose and, in fact, they




•
    24              moved these records into evidence outside t he presence

    25              of the jury, so the jury's not even aware t hat these


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 4 of 135 PageID #: 665
                                        LORENZO MCGRIFF - TRIAL
                                                                                 140




•
     1              records are in evidence.        If we are not allowed to

     2              proceed in this way, they won't be aware of that fact

     3              until summation, you know, which is generally seen as

     4              argument and not evidence.

     5                          THE COURT:     Well they haven't been, they

     6              haven't rested yet.       In theory that could be resolved

     7              and should be resolved by the assistant making an

     8              appropriate record.

     9                          Go ahead.

    10                          MR. WITTWER:     That's true, Your Honor.

    11                          THE COURT:     Okay.

    12                          MR. WITTWER:     Nonetheless, we've discussed



•   13

    14

    15
                    our strategy in terms of, you know, putting on the best

                    possible defense for our client, ensuring he has access

                    to a fair trial.      We would like to open our case by

    16              referring briefly again for a couple of minutes to

    17              information that is in evidence, that has not been

    18              heard by the jury.

    19                          I would be willing to preview the entirety of

    20              what I am going to say so the Court knows exactly, you

    21              know, that I am going to sign most promptly this is

    22              People's Exhibit A, previously moved into evidence,

    23              page three, paragraph so on, so forth.         And that's what




•
    24              we intend to do .

    25                          I think if the People are objecting, it's


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 5 of 135 PageID #: 666
                                       LORENZO MCGRIFF - TRIAL
                                                                                 141




•
     1              incumbent on them to have a basis why we can't do it.

     2              I can't believe such a basis exists.         This is

     3              colloquial --

     4                          THE COURT:     This is what?

     5                          MR. WITTWER:     Colloquial.

     6                          Two months ago in October I did a jury trial

     7              where the People read the medical records to the jury

     8              with no witness.     There was no issue at that time.

     9                          THE COURT:     Well.

    10                          MR. WITTWER:     I am just saying

    11                          THE COURT:     I am not interested in People

    12              versus other Judges do it .



•   13

    14

    15              entitled to.
                                MR. WITTWER:

                                THE COURT:
                                                 Sure.

                                               Or People versus we should be

                                    There is either authority for it or there

    16              isn't.

    117                         MR. WITTWER:     Well I think the authority for

    18              it is simply the fact it's in evidence, and it should

    19              be shown or read to the jury.        I don't think there is

    20              any authority to suggest that there is a limitation in

    21              our ability to reference.

    22                          THE COURT:     Do you have a case that, do you

    23              have some appellate case that --




•
    24                          MR. WITTWER:     Again, Your Honor, I don't

    25              think this has been addressed.        I don't think it's a


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 6 of 135 PageID #: 667
                                       LORENZO MCGRIFF - TRIAL
                                                                                 142




•
     1              controversial thing.       I did read several treatises .

     2                          THE COURT:     What's the name of the treatise

     3              you are reading from?

     4                          MR. WITTWER:     Now is trial techniques by

     5              Thomas A. Mauet.     His case, I will quote it now --

     6                          THE COURT:     Is that the case that it cites

     7              civil practice?     Civil trials?

     8                          MS. BURKE:     I don't know that -- sorry, Jamie

     9              Burke.    I don't believe that there is a distinction,

    10              Your Honor.

    11                          THE COURT:     Mmm-hmm.

    12                          MS. BURKE:     It does not say there is a



•   13

    14

    15
                    distinction.

                                MR. WITTWER:     It indicates the section I am

                    reading from is the business records section.          It

    16              indicates, once moved into evidence and labeled with an

    17              exhibit, they can be read from to the jury.

    18                          THE COURT:     Okay.

    19                          MS. BURKE:     It does cite to federal rules as

    20              part of the beginning of that chapter.

    21                          THE COURT:     Well we -- okay .   Go ahead.    I am

    22              sorry.

    23                          MS. BURKE:     But it doesn't state that it's




•
    24               impermissible to do it in state court .

    25                          THE COURT:     Now let me ask you a question,


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 7 of 135 PageID #: 668
                                       LORENZO MCGRIFF - TRIAL
                                                                                 143




•
     1              Mr. Wittwer .

     2                          MR. WITTWER:     Yes .

     3                          THE COURT:     Then I will hear from the People.

     4                          Actually you know what, let me hear from the

     5              People first.

     6                          MR. MOTTOLA:     Judge, I will defer to your

     7              judgment and your ruling in this.        Either way, I want

     8              to be clear ahead of time so I know what I can do with

     9              the medical records.

    10                          If the defendant does testify and there's

    11              relevant testimony about the number of stab wounds or

    12              something like that, if I could put the medica·l records



•   13

    14

    15
                    which are in evidence in the overhead and read from

                    them to confront the witness just about stuff like

                    that .   Nothing else.     I wouldn't ask to read from them ,

    16              but if the Court permits it, I would not be foreclosed

    17              from doing that.

    18                          MR. WITTWER:     I would just note, Your Honor,

    19              of course it would be reciprocal.        Of course the People

    20              would be permitted to do so, the same.

    21                          THE COURT:     Of course.   Listen, there is, to

    22              me, a qualitative difference between using the records

    23              that are in evidence to either cross examine to




•
    24              impeach , to use them in that way.       But to, they are in

    25              evidence already and they will be given to the jury.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 8 of 135 PageID #: 669
                                       LORENZO MCGR IFF - TRIAL
                                                                                  144




•
     1                           When you sum up, you can read from them at

     2              length, but then we get into a situation where when you

     3              say, quote, there is no witness on the stand, you're

     4              reading from these.       And yes, you say you are going to

     5              put it on the prompter just, quote, to make sure that

     6              there is no inaccuracies.        But then we get into a

     7              situation where we have things outside the record; your

     8              intonation in the way you are reading them.

     9                           Again, it's your reading of them in that

    10              sense is not evidence.        They are in evidence, can be

    11              looked at.     And on summation you can argue them.        You

    12              can read from them until the cows come home .



•   13

    14

    15
                                 MR. WITTWER:

                                 THE COURT:
                                                  Right.

                                                And reading from them there, in

                    whatever way you, whatever use you choose to make of

    16              them is argument.     That's the evidence.      Not through

    17              reading them.

    18                           MR. WITTWER:     I think the point about the

    19              intonation is something that the People could object if

    20              the intonation was inappropriate

    21                           MS. BURKE:     Or Your Honor

    22                           THE COURT:     Listen.    This was asked to

    23              clarify beforehand.       So, these are all issues that are




•
    24              of concern .

    25                           MS. BURKE:     Well, Your Honor, if the Court is


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 9 of 135 PageID #: 670
                                       LORENZO MCGRIFF - TRIAL
                                                                                   145




•
     1              concerned about the intonation or the way the words are

     2              said, the court reporter could always read the record

     3              if they're in evidence.

     4                          THE COURT:    That's what -- listen.      That's

     5              what happens in the course of readback.         That's why

     6              there is case law that says the Judge should not

     7              participate in readback.       For the very same reason that

     8              it should be just that person.

     9                          I don't think it is -- as I said, they are in

    10              evidence.    You can use them to impeach, you can,

    11              etcetera, as you choose.      And on argument, on summation

    12              you can argue anything and everything that you need to



•   13

    14

    15
                    about it.

                                MS. BURKE:    Your Honor, if I may, if the

                    Court is denying our application to read the excerpts

    16              from the medical records prior to any witness getting

    17              on the stand, and the Court has denied us the

    18              opportunity to cross examine witnesses in reference to

    19              what's in the medical records and what they observed on

    20              that day, and of course Mr. McGriff can testify to what

    21              happened on that day, but not what happened in the

    22              hospital or in the ambulance.        It effectively is

    23              precluding us from putting in any evidence about the




•
    2:4             missing witness that isn't here, because the only
     II
    25              evidence that we have about this particular witness is


                                                VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 10 of 135 PageID #: 671
                                        LORENZO MCGRIFF - TRIAL
                                                                                  146




•
      1              going to be Mr. McGriff's testimony .

      2                           THE COURT:   Right.

      3                           MS. BURKE:   And the other people that were

      4              able to observe him are the medical staff and

      5              personnel.     The three witnesses that were put on,

      6              eyewitnesses that were put on by the People basically

      7              said we saw this encounter.        We don't know what

      8              happened.    We don't know this person's character.        We

      9              don't know what was going on.

    10                            THE COURT:   Okay.

    11                            MS. BURKE:   But the medical records

    12               absolutely speak to what was happening .



•   13

    14

    15
                                  THE COURT:   After.    After.

                     when -- that yes, I said you could not.
                                                                  I mean this



                     at the time was to ask if you could ask civilian
                                                                     Your request



    16               eyewitnesses if the victim, the purported victim's
      I


    1 17             behavior was consistent with what's in the medical

    18               records and I said no.

    19                            First of all, they would have no basis for

    20               evaluating it.     They're not experts, they're not

    21               they were simply eyewitnesses to be cross examined,

    22               etcetera.     So, it's frankly for the same reason that

    23               your client could not testify about what happened in




•
    24               the hospital.     He wasn't there.     He didn't see it.

    25                            Correct?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 11 of 135 PageID #: 672
                                       LORENZO MCGRIFF - TRIAL
                                                                                  147




•
     1                          MS. BURKE:    Yes .

     2                           THE COURT:   Okay.    So, as I said, the People

     3               should put in front of the jury that there was an, a

     4               stipulation agreeing to the admission of these medical

     5               records, etcetera.

     6                           Your client, I'm sure,     I don't know what he

     7               is going to testify to, but I am assuming that there

     8               will be evidence presented by him that relates to

     9               Mr. Khalifa 's behavior towards him, his continuing

    10               behavior towards him, etcetera.        I don't want to

    11               presume what it's going to be, but from the questions

    12               that I heard, the openings,       I assume that will be part




•   13

    14

    15
                     of it.

                                 So, I don't, other than looking to, you know,

                     if you want to call a witness,       I believe you subpoena

    16               the EMT, but if you want, you know,         if you want to

    1~               subpoena the doctor who wrote these to ask him about it

    18               to do whatever is one thing.

    19                           But asking your client and just reading these

    20               to the jury as part of your, you know, and not ... we

    21               come back to the same point that I said before.

    22               They're already are in evidence.       And so you can use

    23               them to argue on summation and use that in your




•
    24               argument to support the testimony and to impeach the

    215              testimony and to, you know, address the issues.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 12 of 135 PageID #: 673
                                        LORENZO MCGRIFF - TRIAL
                                                                                    148




•
     1                           MR. WITTWER:     Your Honor, I would just point

     2               out the medical records are voluminous.           There are

     3               about 150 pages and the jurors aren't permitted to take

     4               notes.   So, you know, to say in the summation on page

     5               three it says this, on page 56 it says this, it would

     6               be difficult for the jurors to go back and review that.

     7                           THE COURT:     Mr. Wittwer, you can, and it's

     8               happened on many trials, make copies of those pages.

     9               Highlight whatever you want.          Put them on the pro jector

    10               while you are summing up.          Have an opportunity to have

    11               them read along with you while you read it to them.

    1~                           MR. WITTWER:     Yes, Your Honor.      That's true .



•   13

    14

    15
                                 THE COURT:

                                 MR. WITTWER:
                                                Okay.

                                                  We would like to read from

                     business records which are in evidence during our case

    16               in chief.      I believe it's, this is permissible.       I

    17               believe that not allowing us to do so implicates

    18               Mr. McGriff's constitutional right to due process and a

    19               fair trial .     I want to make that record.

    20                           THE COURT:     Okay.

    21                           MR. WITTWER:     I don't believe any reason that

    22               this would not be allowed has been cited other than the

    23               potential intonation issue, which I think is something




•
    24               that has to be raised only if that becomes an issue.

    25                           THE COURT:     Okay.     Thank you.   All right.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 13 of 135 PageID #: 674
                                        LORENZO MCGRIFF - TRIAL
                                                                                  149




•
     1                           (Whereupon, there was a pause in the

     2               proceedings.)

     3                           THE COURT:    We have everybody here?

     4                           COURT OFFICER:       Everybody's here.   Yeah.

     5                           THE COURT:    Great.

     6                           COURT OFFICER:       You want them?

     7                           THE COURT:    Yes.

     8                           (Whereupon, there was a pause in the

     9               proceedings.)

    10                           COURT OFFICER:       Ready for the jury, Your

    11               Honor?

    12                           THE COURT:    Yes.     Thank you .



•   13

    14

    15
                                 COURT OFFICER:       Jury entering.

                                 (Whereupon, the jury entered the courtroom.)

                                 THE CLERK:    Okay.     Good morning.

    16                           The jury panel is present and properly

    17               seated.

    18                           Does each side waive the jury roll call?

    19                          MR. MOTTOLA:      So waived.

    20                          MS. BURKE:     So waived.

    21                           THE CLERK:    Thank you.

    22                           THE COURT:    Good morning, everyone.

    23                           THE JURY:    Good morning.




•
    24                           THE COURT:    All right.      I expect to see

    25               little icicles dripping while you are sitting there.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 14 of 135 PageID #: 675
                                        LORENZO MCGRIFF - TRIAL
                                                                                      150




•
     1               In the meantime, make yourselves comfortab l e.

     2                            Mr. Mottola.

     3                            MR. MOTTOLA:     Yes, Your Honor.

     4                            At this time the People do not have any

     5               additional witnesses in this case.

     6                            Just for the record, I would add that counsel

     7               and I agreed outside of the presence of the jury to two

     8               separate stipulations as to evidence.            The first being

     9               People's 1 in evidence is a certified copy of medical

    10               records for Mr. Mohammed Khalifa from Methodist

    11               Hospital.     Date of admission was August 11, 2015.            And

    12               his discharge date was August 12 of 2015 .



•   13

    14

    15
                                  In addition, there was a second stipulation

                     as to surveillance video recovered from 75 Livingston

                     Street from approximately between 1 and 1:15 p.m. here

    16               on Court Street between Livingston and Joralemon

    17               Street.     That's People's 2 in evidence.

    18                            With those two stipulations, Your Honor, the

    19               People do rest at this time.

    20                            THE COURT:     Okay.   All right.     Thank you.

    21                            All right, ladies and gentlemen, the People

    22               have rested.     I am going to send you back to the jury

    23               room for just a few minutes so I can address an issue




•
    24               of law with the lawyers.        Please don't speculate about

    25               what that might be.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 15 of 135 PageID #: 676
                                       LORENZO MCGRIFF - TRIAL
                                                                                     151




•
     l                           Don't discuss the case amongst yourselves,

     2               and we will bring you back in a few minutes.            Thank

     3               you.

     4                          COURT OFFICER:        Follow me.

     5                           (Whereupon, the jury left the courtroom.)

     6                          THE COURT:     Miss Burke, motions.

     7                          MS. BURKE:     Actually Mr. Wittwer's going to

     8               make it.   He is going to contact our investigator to

     9               see if we got the EMS person.

    10                          Can you just give me one second?

    11                          THE COURT:     Yes.

    12                           (Whereupon, there was a pause in the



•   13

    14

    15
                     proceedings.)

                                MR. WITTWER:

                     understand --
                                                 Okay, Your Honor.        So I



    16                          THE COURT:     People rested.      Yes.

    17                          MR. WITTWER:     They did.     Thank you.

    18                           So we are moving pursuant to CPL 290, sub 6,

    19               10, for trial orders of dismissal first on the counts

    20               of attempt assault one, Penal Law 110/120, subsection

    21               10, subsection 1.     The People need to make out an

    22               intent on Mr. McGriff's part to cause serious physical

    23               injury to the complainant.        Which has been defined as




•
    24               substantial risk of death, serious or protracted

    25               disfigurement, protracted impairment of health or


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 16 of 135 PageID #: 677
                                        LORENZO MCGRIFF - TRIAL
                                                                                  152




•
     1               protracted loss or impairment of the funct i on of a

     2               bodily organ.

     3                           The People, I think, concede that that did

     4               not occur in this case.      So the question is what

     5               evidence can, was elicited in their case in chief that

     6               would go towards an intent on Mr. McGriff's part, you

     7               know, to attempt to commit that crime.

     8                          We have no statements from Mr. McGriff

     9               whatsoever that have been testified to that would

    1b               suggest that that was his intention, which is one thing

    11               that we would look for.

    12                           We have actions from Mr. McGriff both before



•   13

    14

    15
                     and after the stabbing that indicate an intention to

                     get away from the individual.       And I think critically

                     there is no intervening factor that prevents him from

    16               completing, essentially.

    1~                           If the People are arguing that he was

    18               attempting to cause serious physical injury, it begs

    19               the question of why the injury wasn't caused.          Police

    20               didn't intervene.     You know, some third party, he

    2~               wasn't repelled.     He stabbed him a limited number of

    22               times, somewhere between three and five.         And then left

    23               the situation.




•
    24                           We know that even after Mr. McGriff -- after

    25               this act was committed Mr. McGriff had other


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 17 of 135 PageID #: 678
                                       LORENZO MCGRIFF - TRIAL
                                                                                  153




•
     1               opportunities to continue to try to cause injury to

     2               Mr. Khalifa, because Mr. Khalifa followed him at least

     3               for some period of time.      And we also know Mr. McGriff

     4               had significant opportunities prior to cause injury to

     5               Mr. Khalifa .

     6                           So, we have a situation where, you know,

     7               intent means his conscious objective or purpose must

     8               have been formed not just to stab Mr. Khalifa, not even

     9               just to harm Mr. Khalifa, but to seriously injure him



    :t
                     as defined by statute.

                                 Given that he was not injured in that way,
     I
    1~               that Mr. McGriff did not say or do anything to suggest



•   13

    14

    15
                     that he intended to injury him in that way, and that

                     Mr. McGriff had the opportunity perhaps to injure him

                     in that way and did not do so, it would seem to me like

    16               the People have not shown that Mr. McGriff's

    17               objective

    18                           THE COURT:     Let me interrupt you.

    19                           Are these potential witnesses?

    20                           MR. WITTWER:     No, Your Honor.    They're just

    21               Brooklyn Defender staff.       Will not be testifying at

    22               trial.

    23                           THE COURT:     Okay.   Sorry.




•
    24                           MR. WITTWER:     As I was saying, serious

    2J5              physical injury was not caused.        There's been no


     I                                            VdV
     I
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 18 of 135 PageID #: 679
                                        LORENZO MCGRIFF - TRIAL
                                                                                  154




•
     1               evidence Mr. McGriff's objective was to cause serious

     2               physical injury.     And Mr. McGriff had the opportunity

     3               on several occasions to cause serious physical injury

                     and did not do so.
     r
     5                           And I think Your Honor even remarked, you

     6               know, at the start of the case, you know, why are they

     7               going forward on attempt if they can't make out the

     8               serious physical injury?

     9                           I know that Mr. Mottola's argument will be

    lf               it's a stabbing, but there is no law to support the

    11               idea that a stabbing in itself means that we have an

    lQ               attempt assault one situation or serious physical



•   13

    14

    15
                     injury is being met.

                                 As we can see from the facts of this case, it

                     is very possible to stab someone or stab them more than

    lF               once without causing that level of injury.

    17                           I think taking all of the testimony we heard,

    16               there's an indication that Mr. McGriff intended to stab

    19               Mr. Khalifa, but not an indication that he attempted to

    20               injure him in a serious fashion.        And, in fact ,

    21               indications that he was, whether or not he was

    22               justified in doing what he did, that his intention was
     I
    23               to get away from Mr. Khalifa.




•
    2~                           I would also in terms of the other count,

    25               Your Honor, Penal Law 120.05, assault two, I wou ld just


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 19 of 135 PageID #: 680
                                        LORENZO MCGRIFF - TRIAL
                                                                                  155




•
      1              argue that the People have not made out impairment of

      2              physical condition or substantial pain.

      ~                          The case I will point, People V. Chiddic, 29

      4              AD3rd, 382, which is a 2007 Court of Appeals case.

      5              Gives examples of the types of evidence that you would

      6              elicit to show physical injury.        The victim's

      7              subjective description of what he felt in terms of

     8               pain, we don't have that because the victim didn't

      9              testify.    An objective account of the injury about the
     I


    lf               degree of pain the victim experienced.          I don't think

    ll               we have that either.       And that the victim sought

    12               medical treatment .



•   13

    14

    15
                                 Not sure he received it.         I believe the

                     evidence in this trial not that he sought medical

                     treatment at all.     In fact, he made no attempt to seek

    16               it.

    17                           I would ask the Court to dismiss that count .

    18                           MR. MOTTOLA:     In regards to the attempted

    19               assault in the first degree charge, Your Honor,          I

    20               believe the intent element is made out very clearly by

    2[1              the testimony of the three civilian eyewitnesses, as

    22               well as the video evidence which is before the jury.

    23                           Specifically I will direct the Court to the




•
    24               last civilian who testified, Miss Reyes, she was across

    25               the street after the initial two stabbings by the


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 20 of 135 PageID #: 681
                                         LORENZO MCGRIFF - TRIAL
                                                                                  156




•
     1               defendant to Mr. Khalifa took place in the street.           Her

     Q               testimony clearly shows Mr. Khalifa fled and was being

     3               chased by the defendant, who still had the knife, and

     ~               he proceeded to stab him three additional times, for a

     5               total of at least five stab wounds.

     ~                           That's also partially corroborated by the

     7               medical records .     I would submit to the Court that

     8               stabbing another human being five times in the head and

     9               in the stomach, the intention is established by the

    110              actions of the defendant, that he was trying to cause

    11               serious physical injury, whether or not he succeeded.

    lQ                           The fact that he failed is the reason why we



•   113
    14

    15
                     dismissed the B felony and . he is only facing a C felony

                     at this time.

                                 Regarding the impairment of condition, that

    16               injury for the assault two charge, all three civilian

    17               witnesses plus the police officer observed stab wounds,

    18               bleeding to Mr. Khalifa.

    19                           Officer Louard had the lengthiest contact

    210              with the victim.      He found him on Dean Street and he

    21               interacted with him for about a minute, he testified.

    22               He observed stab wounds to his torso , to his arm, to

    23               his face.    He described Mr. Khalifa as laboring,




•
    24               bleeding heavily .     And he actually told him to get

    25               down, and he was then placed in EMS.          That's the last


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 21 of 135 PageID #: 682
                                        LORENZO MCGRIFF - TRIAL
                                                                                      157




•
     1               Officer Louard saw of the victim.

     2                           But I think his testimony very clearly

     3               establishes physical injury , and the People

     4               respectfully request the Court to allow the jury to be

                     the final determiner in this case .
     f6
                                 THE COURT :    All right .       Thank you .



     ~
                                 The defense motion for a trial order of

                     dismissal as to each count is denied.

     9                           MS. BURKE :    The defense wishes to proceed,

    10               Your Honor.

    1~                           THE COURT :    Okay .     Let ' s line them up .   Thank

    1~               you.



•   1~
    14

    15
                                 (Whereupon , there was a pause in the

                     proceedings . )

                                 COURT OFFICER:         You ready for the panel, Your

                     Honor?
    116
    17                           MS . BURKE :   One second.

    18                           (Whereupon , there was a pause in the

    19               proceedings . )

    20                           MS. BURKE :    Yes .

    21                           THE COURT :    Yes?      Okay.

    2J2                          COURT OFFICER:         Ready?

    23                           THE COURT :    Yes .     Thank you.




•
    2i4                          COURT OFFICER :        Jury entering .

                                 (Whereupon, the jury entered the courtroom.)
    15

                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 22 of 135 PageID #: 683
                                 MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                    158




•
      1                         THE CLERK:     Okay.    The jury panel is once

                     again present and properly seated.

      ~                         Does each side waive the jury roll call?

      4                         MS. BURKE:     So waived.

      5                         MR. MOTTOLA:     So waived.

      6                         THE COURT:     Thank you very much.



      ~
                                Miss Burke.

                                MS. BURKE:     Your Honor, at this time the

      9              defense would call Lorenzo McGriff to the stand.

    16                          THE COURT:     Okay.



    :~
                                COURT OFFICER:     Step up.    Remain standing.

                                THE CLERK:     Sir, please face me and raise



•
      I
    13               your right hand.

    111                       LORENZO                    MC GR I FF,

    16          called as a witness, having been first duly sworn by the

    1 ,6        clerk of the court, was examined and testified as follows:

    17                          THE WITNESS:     Yes.

    18                          THE CLERK:     Okay.    Please be seated.    Make

    19               yourself comfortable.

    20                          State your name for the record.




    :~
                                THE WITNESS:     Lorenzo McGriff.

                                THE CLERK:     Spell your name also.

    2t3                         THE WITNESS:     L-O-R-E-N-Z-0, M-C-G-R-I-F-F.




•
    2~                          THE CLERK:     Thank you .


    21
                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 23 of 135 PageID #: 684
                                   MCGRI FF - DIRECT EXAMINATION - BURKE
                                                                                  159




•
        1       DIRECT EXAMINATION

                BY MS. BURKE:

                     Q     Good morning, Mr. McGriff.

        4            A     Good morning, Miss Burke.

        5            Q     How are you feeling?

        b            A     I am all right.

        fl           Q     Introduce yourself to the jury, Mr. McGriff.

        8            A     How you doing?       My name is Lorenzo McGriff.

        ~                          THE COURT:    Just ask you to keep your voice

    10               up a little louder .

    11               A     Yes.     I am Lorenzo McGriff, 47 years old, born and

    1           raised in Brooklyn.



•   13

    14

    15
                     Q

                     A

                     Q
                           Are you married, Mr. McGriff?

                           Yes.     25 years.

                           Have any children?

                     A     Two sons.

                     Q     Okay.

    18               A     24 , 28 .

    19               Q     I am going to direct your attention to August 11,

                2015.    You remember that day?
    210
    21               A     Yes.

    22               Q     Let's start with your morning on August 11, 2015 .

    23               A     Okay.

                     Q     What time do you get up?

                     A     I get up at 5 :30.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 24 of 135 PageID #: 685
                                    MCGRI FF - DIRECT EXAMINATION - BURKE
                                                                                   160




•
     1               Q      Why do you get up at 5:30 on this day?

     2               A      Well it's my regular schedule getting up.

                            Um, at this particular time my wife, she works in

                Harlem, I used to work in the Bronx but I had got a job in
     r          Brooklyn.     So, I would drive my wife to work, park my car in

     If         the garage because my wife can't walk that well.             So I would

                drive her to work, park my car in the garage, get on the
     I
     8          train to come back to Brooklyn.           There is no parking down

     e          here anyway.        I work on Baltic Street.

    10               Q      Where did you work?

    11               A      I worked in a non for profit agency called Baltic
     I

    1~          Street AHE, Inc .



•   13


    lr
    15
                     Q

                     A
                            And what is Baltic Street AHE, Inc.?

                            It is a program which assists individuals with

                Access One, navigate life in of itself.             It's, I'm a

    16          counselor that assists people who are diagnosed with Access
     I
    1~          One to perform daily tasks like, you know , finding housing,

    18          you know, some can work.          You know, they may need to apply

    1~          for benefits or health insurance.

    20                      You know , I help them with these things that they

    2~          can't seem to get connected to.

    22               Q      Okay.     And what is Access One, if you know? ·

                     A      That is a mental illness.
    21




•
    24               Q      And how long did you work at this agency?

                     A      Well this agency I had been working there for about
    2f
                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 25 of 135 PageID #: 686
                                       MCGRI FF - DIRECT EXAMI NAT ION - BURKE
                                                                                            161




•
        1       eight months.

                      Q       And what was your title?

        B             A       Forensic peer specialist.

        1             Q       So on August 11, what time did you arrive at work?

                      A       I got there about 9 o'clock.
        r
        6             Q       What did you do once you got there?

        7             A       I had breakfast, sat at my desk, you know, checked

        8       in with my group 'cause we work as a group.                      It's five of
        I

    1~
                us.       We a team.      We each have case loads where, you know,

        I
                some might need assistance with one.                 We discuss what's

    1           going on for the day.

    1~  I
                      Q       And did you do this on August 11, 2015?



•   13

    14

    16
                      A

                      Q

                August 11?
                              Yes.     Yes.

                              Did there come a time when you left work on



    16                A       Yes.     About a quarter to 1 I had left for lunch.

    17                Q       Okay.      Is that your usual lunchtime?

    18                A       Well actually we was running a little over this

    19          day, so I normally leave between 12 and 12:30 but, you know,

    20          we ran over a little bit.              So it was about a quarter to 1

    21          when I started walking up Court Street.

    22                Q       What, if anything, happened as you walk up Court

    23          Street on August 11, 2015?




•
                      A       Well, you know, nothing particularly until I

    25          reached Joralemon.


                                                        VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 26 of 135 PageID #: 687
                                     MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                        162




•
        1                     Now this is a walk that I take every day.          Urn, you

        Q       know,    I   don't get much exercise.       I   don't, I haven't been

        b       exercising much lately.           What I do, my lunch break walk the


        f
        5
                perimeter of Court Street and Boerurn, from Baltic Street up

                to Joralernon, back down Boerurn to Baltic Street.            That's my,

        6       you know, my little daily exercise in between work.

        7                     On this particular day when I        reached Joralernon

        8       Street, this is a street that is heavy with pedestrian

        9       traffic.       So, you know, a typical brush, bump and things

    1           like that is common, so you know, like I said, I navigate

    11          the street every day.

    16                        But when I came, encounter with Mr. Khalifa, this



• :r15
                wasn't a bump, he struck me.           Urn, he walked past me.

                we passed each other, he lift his elbow up (indicating) and

                jammed it here in my collarbone (indicating).
                                                                                   When




    16                               MS. BURKE:    For the record, Mr. McGriff is

    17               indicating his right elbow held about shoulder length

    18               high and indicating a back towards thrusting motion

    19               (indicating).

    210              A        Yes.

    21                        So when that occurred, you know, it startled me so

    212         I shoved him (indicating).          And when I shoved him, you know,

    23          it was just to create the space, you know, to see what was




•
    24          happening here.         Urn, you know, he stand his ground.       He had

    25          this growl on his face like .a madmen.            That's the best I


                                                     VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 27 of 135 PageID #: 688
                                  MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                    163




•
        ~       could describe it.      He said, you fucking nigger.

        2                   So instantly dealing with people with mental

        k       illness, instantly I noticed something was off, okay.              He

                started on with the rant and rave.          You're a slave, this and

        t       that.    Nigga,   I kick your ass.      Where you think you are

        l       going?
        I
                            I turned around.     I continued walking down

                Joralemon towards Boerum.       When I get just about to the law
        r
    l~
                school where the little -- if any of you know where the

                newsstand is by that law school



    :l               Q

                     A
                            Would that be Brooklyn Law School?

                            Yes, Brooklyn Law School .



•   13

    1

    1
                            He ran up behind me, you know.

                Where the fuck you going?

                yo, get out of here.
                                                                 Mother fucker.

                                                And I look behind him.

                                           But he kept ranting and raving.
                                                                               I said,



                            I mean his body language was, it was just erratic.


    :~
    18
                So I crossed Joralemon onto the Borough Hall side where the

                plaza is.

    19                      So now, he runs across the street.           I quicken my

    20          pace.    I walking down this side, headed back towards Court.

    21          He yelling, ranting and raving.          You nigger.     You this and

    22          that.    Take your black ass to Africa.        This and that.      You

    23          slave.




•
    24                      I gather that he saw my badge on the neck where the

    215         slave situation came in .


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 28 of 135 PageID #: 689
                                    MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                     164

        1

•
                            As the traffic, if you know anything about

        2       Joralemon, the traffic is pretty heavy on the street at

     ~          times.   So as he follows me, yelling, ranting, wow, blowing

     l          my lunch hour.        I am late already.     So my intentions was to

        5       head back to my office.         But he's on my trail, so okay.        I

        6       am walking.        I quicken my pace.
     I
     ~                      As the traffic start pulling up Joralemon I see two

        ~       buses coming.        Before the buses could get to me, I literally

        9       dash in the street and get across because he can't get

    16          across now.        Because that traffic is coming up the,

    11          Joralemon, those cars not stopping for any pedestrian coming

    lQ          while that light is green.

    1~
•   1h

    lr          top speed.
                            So, what was I thinking when I took,

                got on the other side of this bus I took off running at a

                                  Running.   Dodging people on Joralemon.
                                                                           I mean when I



                                                                                 But when

                I turned the corner on Court I had to catch my wind because,
    11
    lf          you know,    I am a big guy but I am a heavy smoker and I

    1r          couldn't breathe.        I was (indicating), so I slowed my pace

    19          and my walking, but I got the jump on this guy.               He cannot

                get across the street.         So I'm figuring if once I blend as I
    21
                cross the street, things going on, I blend into the traffic,
    21
    22          he wouldn't see me, he will go on about his business.

    23                      No.     As I am walking trying to gather myself, you




•
    24          nigga, he coming.        So, as I turn around to look at him he's

    2           coming, he stopped, pick up a brick, wrap it in his shirt.


                                                    VdV
     T
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 29 of 135 PageID #: 690
                                   MCGRIFF - DIRECT EXAMI NATI ON - BURKE
                                                                                     165




•
     1                        At this point I had to turn around, stand my

     2          ground.       I cannot run any further.       I was depleted with

                energy.       Now I have to confront him because if I keep my
     f4         back to him he is going to strike me.            There is no question

     5          in my mind that he is going to strike me with this brick.

     6          Some debris picked up from a construction site.

                              So at this point I turned around and confronted

     8          him.       He continued.   He wasn't running from me.       He was

     9          trying to get his fo'ot so he can -- in that videotape show

    110         you, he didn't turn and back and run.            Had he done that I

                would have gone the other way.            He was backing up like this
    111
    1~          (indicating) trying to get leverage to swing the rock.



• l~13



    15
                                   MS. BURKE:    Your Honor, for the r ecord

                       Mr. McGriff is rolling his arm, turning his arm around,

                       his right arm in a circular fashion.



    :~
                                   THE COURT:    Mmm-hmm.

                       A      You understand what I am saying?

    18                        So now it's like now I got to stop him from

    19          swinging and hitting me with this boulder that he picked up

    20          from this construction site.          So, at this point I had my

    21          instrument, which is a wire shredder, it isn't actually a

    22          kni fe , it's a wire stripper.        It's an instrument that you

    23          use to strip wire.         So, this is what I had only to defend




•
    24          myself against him because he's wheeling and swinging .

    25                        So I am trying to grab his arm but he's not, you


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 30 of 135 PageID #: 691
                                 MCGRIFF - DIRECT EXAMINATI ON - BURKE
                                                                                     166




•
                know what I mean?     It's just totally erratic.         He is all

                over.    He's swinging this thing.

                           I am like, yo, what's good with you?          And I keep

                telling him get out of here, but it isn't until he picked

                the brick up wrapped in that shirt we came into a full head

        t       collision.    It wasn't until that moment.

                    Q      So after you had your -- what did you do with your

                instrument?

                    A      I dropped it right there.

                     Q     Prior to dropping it what did you do with it when

                you encounter with Mr. --

                                THE COURT:     Just keep your voices up because



•                   A
                     the fax is working.

                                THE WITNESS:     Yes.

                           While, when I was trying to prevent him from

    :t  I
                swinging the thing, he kept jousting, I prod with the

                instrument.    Boom, I hit him.      And I was aiming low to let

    :~          him know, what are you doing?        Stop.    But he wouldn't.       He

    1           just kept (indicating).

    2                      So, this is where, you know, we in the mix of the

    2           confrontation at this point.

    2                Q     Did you strike him with the instrument?

    2                A     Yes, I did.




•
    24               Q     Do you know approximately how many times you did?

    25               A     About three or four times.        I am sure.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 31 of 135 PageID #: 692
                                 MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                  167




•
        1            Q     Do you know where you struck him?

                     A     I was actually land, aiming for the lower

                extremities so not to cause fatal damage, but the instrument

                was about four inches big (indicating) because it wasn't

                actually a knife, it was a tool that you use for shredding

                wire.
        16
                     Q     So after your encounter with Mr. Khalifa what did

                you do?
        l
        9            A     Once I, once I knew he had the brick out his hand,

    10          once he dropped the brick and that's when he fell into the

    1           construction to that building,       'cause I am actually trying



    :t
                to get him to go backwards because he is not going



•   1.4

    115
                backwards, he is actually coming forward with the rock in

                the , then I am trying to get him to go backwards.

                           So once he fell off his feet into the building and

                released the rock, I turned around and I left.
    11
    H7               Q     Where did you go?

    1s
        1
                     A     I ran down Court Street towards Livingston.
        I
    19                     Now, once I turned on Livingston I, because it 's so
                                                                        I

    2b          much pedestrian traffic I am going to the back route to my

    2           office because my office is on Baltic Street between Clinton

    2Q          and Court.    So I figure boom, I'll lose him and he'll -- no.

    23          He came running around the corner.        You nigga.




•
    24                     At this point I see him he is bleeding.          But I keep

    25          moving.    At this point I am not afraid that he is going to


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 32 of 135 PageID #: 693
                                  MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                    168




•
                injure me because he don't have the brick in his hand, he is

                just yelling at this point.        As was prior to him picking up

                the brick.

                           There was no eminent threat of danger until he

                picked up the brick from the on start when this occurred and

                he went off in his erratic state, I walked away.           I

                continued to walk away.       I started to run.      I don't know

                what this man is thinking at this point.           You know, why you

        t       following me?     It's not that serious.

                     Q      Did there come a time when you were stopped?

                                  (Whereupon, there was a pause in the

                     proceedings.)



•   lr
    li
                     A

                     Q
                            By?

                            You said you continued to walk towards your office.

                            Did you make it to your office?

    :~I              A      No, I didn't.    Um, he kept following me so, you

    1           know,    I am doing this, the zigzag.       I ran this way.      I keep

                moving.     I keep moving.    He is behind me yelling.         You know,
    lr
                I am keep moving, keep moving, keep moving.
    lr
    2                       Then when I got to, um, Boerum and Bergen I could

    2           hear the police behind me.        I could hear all the motion on

    2           Boerum,    'cause I had already turned the corner on Bergen.

    23                      As I hear, you know, the walkie talkies, I turned




•
    24          around,    I am on the sidewalk as they showed on the video, I

    25          am on the sidewalk.       That officer that testified, he was


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 33 of 135 PageID #: 694
                                      MCGRIFF - DIRECT EXAMINATI ON - BURKE
                                                                                          169




•
        1       standing on Boerum and Bergen .               I was on Bergen closest to

        b       Court Street .         This man pulled his gun out from across the


        r
        4
                street , get on the floor           (indicating) .

                doing this behind the truck (indicating) .
                                                                      That's when I start

                                                                         He came .

                              And when you look at the tape you will see, he said

        6       he didn ' t    see me.     You could see his feet in that video

                before you come on this side .              Because he was yelling from

        8       that corner, get on the floor .               Get on the floor .     That's

        9       why you see me behind the truck getting down .                Never did I

    10          resist him.

    11                        When they told me to get on the floor,           I got on the

    1           floor .    They handcuff , pick me up, they stood me there for . a



•   13

    14

    15
                minute .      It was the young lady I guess they see drove by the

                car, they stood me , handcuff me, put my hat on my head .

                police car drove by .          Boom .   Then they took me, put me in
                                                                                              A



    16          the car and took me to the precinct.

    17               Q        Okay.     I am going to show you some videos .

    18               A        Mrnm-hmm.

    19               Q        And I ' d like you to explain your story as I show

    20          you the video .

    21                                MS. BURKE :   Can I have number 2 in evidence?

    22                                (Whereupon , there was a pause in the

    23               proceedings . )




•
    24                                MS. BURKE :   One moment , Your Honor .

    25                                THE COURT :   Sure.


                                                        VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 34 of 135 PageID #: 695
                                  MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                      170




•
                                  (Whereupon, there was a pause in the

                    proceedings.)

                                  (Whereupon, a videotape was played.)

        4                         MS. BURKE:   Officer, may I have the lights,

                    please?

        6                         (Whereupon, the videotape was stopped.)




        ~
                    Q     Okay.     Mr. McGriff.

                    A     Yes.

        9           Q      Do you recognize the scene that's on the screen?

    1               A     Yes, I do.

    1               Q     What do you

    1                             THE COURT:   Counsel, can you just identify



•   lB

    14

    15
                    the time for the record?

                                  MS. BURKE:

                                  THE COURT:
                                               13:07:02.

                                               Thank you.

    16                            MS. BURKE:   1:07 p.m. and 2 seconds.

    1                             THE COURT:   Thank you.

    18              Q      Do you recognize that scene?

    19              A     Yes , I do.

    2               Q     Can you describe to the jury what this scene is?

    2               A     Um, it's a construction site that's on Court Street

    2           that was going on that day.        This is across.       This is in

    2           front of 65 Court Street.




•
    24               Q    Between what two blocks is this, Mr. McGriff?

    25              A     Between Livingston sand Joralemon.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 35 of 135 PageID #: 696
                                   MCGRIFF - DIRECT EXAMI NATI ON - BURKE
                                                                                      171




•
     1               Q     At approximately             at this time where were you?
     I
                     A     Well I don't see me in this frame, so I must be

                still on Joralemon.
     f               Q     And using the clicker that's in front of you.
     r
     5                             THE COURT:     The red button.

     6                             THE WITNESS:     Mmm-hmm (indicating).
     I
                                   THE COURT:     There you go.

     ~               Q     Can you indicate to the jury where Joralemon Street

     9          is in this frame?

    1f               A     Joralemon Street is back here (indicating), back

    111         down here at the end of the block back this way.

    12                             MS. BURKE:     Indicating the left hand



•   13

    14

    15               A
                                   THE COURT:

                                   MS. BURKE:
                                                  The upper left-hand corner.

                                                  Yeah.

                           Actually it's the right, it's not --

    16                             THE COURT:     No.     Just talking at the upper

    17               left-hand corner of the picture.

    18                             THE WITNESS:     Sorry.

    19               Q     Prior to this time, it's 13:07 and 2 seconds, you

    20          say that you were on Joralemon Street, had you encountered

    21          Mr. Khalifa by this t i me?

    22               A     Uh, I couldn't say if, you know, you said the time.

    23          This is the actual time of the day?




•
    24               Q     Yes .

    25               A     1:13.     It's possible that we are on Joralemon at


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 36 of 135 PageID #: 697
                                  MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                 172




•
                this point, because I left my office about a quarter to 1

                and it takes about 10, 15 minutes to get to Court Street.            I

                mean Joralemon I mean.

                    Q        And on Joralemon Street approximately where did you

                first encounter Mr. Khalifa?

                    A        Excuse me.    We encountered each other right past

                the little newsstand that's by the Brooklyn Law School on

                Joralemon, right next to 210 Joralemon .         It's a newsstand
     I
    1~
                there.      And it was at this we crossing right there, passing

                each other is when he struck me.

                     Q       When he struck you, what were you feeling at that

                time?



•                   A        Well it startled me initially, so, you know, in a

                reaction to what had just taken place I pushed him like, you

                know, hey, what's going on (indicating).

                             But when I pushed him to create the space, he

                jumped back and he,        I mean he just had this awful look on

                his face.      I mean it's his mouth was something going on in

    19          there.      And he, you know, like a drool like (indicating).

                I'm like, okay.      Something is wrong here.       Okay.

                             At this point he's yelling, screaming obscenities.

    22          I turned

    23               Q       I need you to tell the jury exactly what he was




•
    24          yelling .

    25               A       You nigger.     You slave.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 37 of 135 PageID #: 698
                                    MCGRIFF - DIRECT EXAM INATION - BURKE
                                                                                     173




•
        i                   At that point I just turned and walked away because
        I
        2       I understood that there was something more than a rational

                situation here.

                     Q      Okay.    When you walked away, what was your thought

                process at that time?

                    A       You know, these sick people on the street, you

                know, you encounter all kinds of things.               So it was just,

                mine was walk away, all right.             Whatever.    I just turned and
        r
                walked away.

                     Q      What were you feeling?          Were you afraid?    Were you

                unafraid?

                     A      Not at this particular time.          I had no real



•               concerns about my safety at that time, because it hadn't

                escalated yet.

                     Q      And after you walked away at that point, you say

    16          that you had crossed the street.             What made you cross the

                street?

                     A      Because he ran up on back of me.            Now I am getting

    19          concerned because he ran up on me, in a threatening manner.

    20          Where the fuck you going and da, da, da, da.

    21                      Again I, you know, ignoring the situation and I

    2           crossed onto the Brooklyn Borough Hall side.

    23               Q      I need to slow you down one second, Mr. McGriff.




•
    24                      You said he said where the fuck are you going, and

    25          you said and da, da, da, da.


                                                     VdV
Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 38 of 135 PageID #: 699
                                  MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                   174

 1                        Could you explain to the jury what you mean by

 2          that?
 I
                  A       Oh, okay.      Being he said where the fuck are you

            going, nigger?          You should take your ass back to Africa.
 r
 p          He's just rambling.           So, you know,   I continued to walk.

 6          That was my only focus at that point was to create distance

            between me and him.

 t                Q       Why did you want to create distance?



l~
                  A       Number of reasons.       First he messed with my lunch

            break.       I ain't ate all day.       I am diabetic.       Secondly, I

11          got to get back to my office.            It's like a half a mile down

            Court Street, you know, so I am thinking about all my

13          responsibilities.            I am at work.    I got to go pick my wife

14          up.       You know, it's just like, you know , the trouble.           Boom.

15          Let's get away.

                          And I thought by me, you know, actually retreating

17          from him that he would take that as a -- oh, you know, brush

            it off , but he didn't.           He just was totally persistent in

            pursuing me.

20                Q       After you had crossed the street to the other side

21          of Joralemon Street

22                A       Mrnrn-hrnrn.

                  Q       -- you said you were on the Borough Hall side?

                  A       Yes .

                  Q       You said you changed direction.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 39 of 135 PageID #: 700
                                    MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                     177




•
        1            A     Yes .

        2            Q     Can you tell me --

        3            A     Yes, I see.

        4            Q     -- if you see yourself?

                     A     I see me walking slow.

        '6           Q     I am going to stop it.         I want you to point out to

                the jury where you are.

                     A     Right.

                     Q     I am going to try to stop it.

                                   (Whereupon, the videotape was stopped.)



    :t
                     Q     Can you point with the clicker?

                     A     (Indicating) okay.



•   1~
    1~
    1b
                     Q

                     A

                     Q
                           Where are you?

                           I'm right here (indicating).

                           Okay.     I am going to back up the video because I
        I

    :~
                want you to use the clicker to tell me when you see yourself

                emerge on this film .

    1                A     Right.

    1~                             (Whereupon, a videotape was played.)

    20               A     You got to understand, this is not real time


    2~
    2Q
                because this, this was actually just simultaneously

                happening.    It's, this is not real time.          So you have to

    2b          understand that is happening live fashion.




•
    2k               Q     Okay.     I am forwarding the video at 1:07 and 25
        I
    25          seconds.
        I
                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 40 of 135 PageID #: 701
                                 MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                   178




•
     1                     Do you see yourself on the video?

     2               A     Not -- yes.     Yes.   There I go coming across the

     3          street.

     4               Q     Use the clicker.

     5               A     Oh, my God, there .

     6               Q     The laser.




     ~
                     A     Right.     Actually oh, come on , man.       What is this

                thing?

     9                     (Indicating)    I first come into the frame right here

    10          at the top of the pay loader because I had to slow down my

    11          pace because I came up Joralemon so fast, once I turned

    12          Court Street and got like in the middle of the block, I



•   13

    14

    15
                really couldn't breathe so I slowed my pace.



                     A
                                 (Whereupon, the videotape was stopped.)

                           To a walk.     And that's when Mr. Khalifa came

    16          around.    Yelling.     But, you know, I am walking trying to get

    17          my breath.

    18                     By the time I stop, turned around, see what he is

    19          doing, this man has picked up a brick from this construction

    20          site.

    21                           (Whereupon, a videotape was played.)

    22               A     In the real time .

    23                           (Whereupon, the videotape was stopped.)




•
    24               A     It's like he's coming, right?       I didn't stop

    25          walking.     He is coming, boom.    And he, all in the same


                                                  VdV

    .I
Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 41 of 135 PageID #: 702
                               MCGRIFF - DIRECT EXAMINATI ON - BURKE
                                                                                 179

            motion he is just coming with, I am like, yo, what are you

            doing

                 Q     Mr. McGriff.

                 A     Yes.

                 Q     I would like to make a record.

                               MS. BURKE:     Mr. McGriff is again rolling,

                 turning his right arm in a circular fashion.

                 Q     Now I want you to look at the video.             Please keep
                                               l
            the clicker in hand.

                 A     Mmm-hmm.

                 Q     Do you see Mr. Khalifa in this video?

                 A     Yes,    I see him.     I believe that's him right there

            coming up behind me (indicating) .

                 Q     Okay.

                               THE COURT:     Indicating to the side of the

                               THE WITNESS:        Pay loader.    Right in front of

                 the pay loader.

                               THE COURT:     Counsel.

                               MS. BURKE:     Yes.       Indicating to sort of the

                 side of the pay loader in the left quarter of the

                 photo -- upper quarter of the photograph right in front

                 of the construction pile.

                               THE COURT:     Okay.

                 Q     I am going to go through this video very slowly,

            Mr. McGriff.


                                                   VdV
Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 42 of 135 PageID #: 703
                                   MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                  180

                  A       Mmrn-hmrn.

                  Q       I want you to indicate for the jury where you say

            you saw Mr. Khalifa pick up the brick.

                  A       Now as you may know, this may well be him behind

            me.       I don't realize he is behind me until I get up here.

            He reached down in this pile and pick up that brick.

                                 (Whereupon, a videotape was played.)

                  A       (Indicating).

                  Q       Indicating --

                  A       That's me (indicating).

                  Q      And what are you doing at this time?

                  A       I am walking at this point.          I had stopped running

            because I had run out of oxygen.              I couldn't run anymore.

            Right.      That's (indicating), I see I am walking.          He --

                  Q      What is your intention to, at this time?

                  A       It's to hit Livingston and go to, uh, what's that

            street?      Clinton.        To go to Clinton and walk down Clinton

            back to my office.

                  Q      At any time that you see Mr. Khalifa in the video I

            want you to stop me.

                  A       Right.       Right.   Now here he come (indicating).      He

            is

                                MS. BURKE:       Indicating the left upper quarter

                  of the frame near the construction site, near the

                  backhoe.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 43 of 135 PageID #: 704
                                   MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                  181




•
        1            A     Now as you look at this video you will see I was in

        2       this frame at least a minute or two before him, because I

        3       did not, I had lost him on Joralemon.           He was stuck on the

        4       sidewalk with the traffic.

        5            Q     Okay.     Mr. McGriff, I'd like you to indicate to the

        6       jury where you saw this, Mr. Khalifa picked up the brick.

        7            A     Mmm-hmm.     Really he don't start yelling until he

        8       get about right close to mother fucker, where you going?

        9       Nigga.   Da, da, da, da.        Nigger and so forth.

    10                     He reached right here.         When he get right here he

    11          pick up some debris.       I mean this boulder from this pile of

    1           rocks right here that he was, Mr. Khalifa (indicating).            He



•   13

    14

    15
                stops, picks up some debris from this place and that's when

                I, yo, what you doing?

                                   MR. MOTTOLA:     Can you make a record?

    16                             MS. BURKE:     Okay.

    17               Q     Mr. McGriff, I am going to ask you

    18                             (Whereupon, the videotape was stopped.)

    19               Q         I am stopping the frame at 13 :07:4 2 .

    20                     Do you see yourself and Mr. Khalifa?

    211              A     Yes .    Right here (indicating).

    2                              MS. BURKE:     Indicating the

    23                             THE COURT:     Behind the orange piece of




•
    24               equipment .

                                   MS. BURKE:     Behind the orange piece of
    21
                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 44 of 135 PageID #: 705
                                 MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                  182




•
     1               equipment, upper half the frame next to the red truck.

     2               Q      At this time what had happened?

     3              A       Mr. Khalifa, he got the rock, he wrapped it in his

     4          shirt.    He is coming.    He is yelling nigger, whatever,

     5          whatever, and I come, I turn around and I confront him with

     6          it now.


     r
     8
                            At this point I can no longer run, there is no more

                run in me to get away from him.         I did not believe at that

     9          time I could withdraw from this man in complete safety

    10          without him hitting me with that rock.

    11               Q      I am going to continue the video at 13:07:42.

                                 (Whereupon, a videotape was played.)



•   14

    15
                    A       See as he backing up you could see him wailing it.

                He is not running.

                the rock.
                                       He's trying to position himself to swing



    16                           MR. MOTTOLA:     Objection.

    17                           THE COURT:     Sustained.

    18                           (Whereupon, the videotape was stopped.)

    19               Q      What did you believe was happening at that time?

    20              A       That he was positioning his self to swing the rock,

    21          not running.

    22               Q      I am going to back it up.

    23                           (Whereupon, a videotape was played.)




•
    24              A       So now we wrestling right here because see, see his

    25          hand (indicating), he is trying to whirl the rock.           We -- I


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 45 of 135 PageID #: 706
                                   MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                  183




•
                am trying to prevent him from that .

                                   (Whereupon , the videotape was stopped.)

                     Q     Mr. McGriff, can you indicate where you see him, as

     4          you say, whirl the rock?

     5               A     Right here in front of this cement mixer

     6          (indicating), that's me and him.          So now trying to back him



     ~
                up, he backing up -- see, if you look at this picture, he is

                whirling the sweater in his hand (indicating) .


     ~               Q     As he is whirling the sweater in his hand at that

                moment, how did you feel?

    :r               A     In total danger.

    1k               Q     And why is that?

                     A     Because this man was approaching me rapidly with
•   11
                this weapon.       And like I told you before, I could not, I
    lr
    15          did -- I could not get away from him.           With my back turned

    1~          to him he would have surely struck me with that weapon.
     I
    1~               Q     I am going to continue the video.

                                   (Whereupon, a videotape was played.)

                     Q     At this point at 13:07:53, can you tell the jury

                what's happening?

                     A     We in a full-fledged tussle right here

                (indicating).

                     Q     When you say --




•
                     A     I am trying to stop him from swinging the rock .

                     Q     Okay.     When you say full-fledged tussle, can you


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 46 of 135 PageID #: 707
                                  MCGRIFF - DIRECT EXAMINATI ON - BURKE
                                                                                       184




•
        1       explain to the jury what do you mean?

        k            A       We're in a encounter.       He's trying to swing.        I am
        I
                (indicating), you dig what I am saying?           I am trying to get

                him to back up off of me (indicating).           And not swing the

                rock.      Because he's doing this (indicating).          He is not

                running, he is backing up.


        r                         MS. BURKE:     Indicating for the record

                     Mr. McGriff is again swinging his right arm in a
        I
        8            circular motion.

    1b                            (Whereupon, the videotape was stopped.)

    11               Q       I am going to continue the video at 13:08 and 1

    1           second .



• :~1



                time?
                     Q
                                  (Whereupon, a videotape was played.)

                             Can you tell the jury what is happening at this



    16               A       Well I don't see either one of us --

    1                Q       Not what you see, but what was happening.          Even

    18          though it's not on the video.

    19               A       Oh, right.    We are in a full-fledged tussle, that's

    20          what I am saying.         I don't see what's going on at this video

    21          at the particular time.         So this not here.

    22                       As you can see, the people in the street, we are in

    23          a full-fledged tussle.         He is not running, he is fighting.




•
    24          And he is trying to strike me with this rock.              Is my idea

    25          was to get him off of his feet, he couldn't swing the rock.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 47 of 135 PageID #: 708
                                   MCGRIFF - DIRECT EXAMINATI ON - BURKE
                                                                                       185




•
        1            Q      I am going to stop the video now.

                                   (Whereupon, the videotape was stopped.)

                     Q      And back it up to 13:08:35 seconds.            Sorry, 31

                seconds.
        r
        5                          (Whereupon, a videotape was played.)

        6            Q      Can you indicate to the jury when you see yourself

        ~       in this video?

                     A      Yes.    I am running away now.

                            Now at this point he has fallen.          He has fallen off

                his feet.     I see the shirt release from his hand.            I turn

                around and I leave.

                                   (Whereupon, the videotape was stopped.)

                     Q      Where did you run to?

                     A      To Livingston.

    15                             MS. BURKE:    Can we have the lights, please?

                                   One moment, Your Honor.

                                   (Whereupon, there was a pause in the

                     proceedings.)

                                   MS. BURKE:    Can I have People's Number 7 in

                     evidence, please.

    2                              Bear with me one moment, Your Honor, please.

                                   THE COURT:    Just give me a second as well.

                                   (Whereupon, there was a pause in the




•
                     proceedings.)

                                   MS. BURKE:    Ready when the Court is.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 48 of 135 PageID #: 709
                                    MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                        186




•
     1                              THE COURT:   Yes.     Thank you.

                     Q     Mr. McGriff,      I want to direct your attention, the

                video that Miss Guy said was taken in her car.

     4               A     Mrnm-hmm.

     5                              MS. BURKE:   I'd ask that the, have the

     6               lights , officer.


     r
     8
                                    (Whereupon, a videotape was played.)

                                    (Whereupon, the videotape was stopped.)



    1~
                     Q     Now can you tell the jury where you are in this

                blurry frame?

    11               A     Yeah .     I really can't tell if that's me or not

                (indicating) .
    lr

•   13

    14

    15
                     Q

                playing.
                           Going to try to play it for you while the video is



                           Can you narrate to the jury what was happening as

    16          you saw it?

    17                              (Whereupon, a videotape was played.)

                     A     At this point where we video, this is after we stop
    118
    19          running and I turned around to confront him.

    20                              (Whereupon, the videotape was stopped.)

    21               A     So he's threatening with the rock that he is going

    22          to swing it with all of the derogatory remarks, and all the

    23          while I am telling him, yo, get out of here.               Get out of




•
    24          here.    But he is still threatening with the rock in his

    25          shirt.


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 49 of 135 PageID #: 710
                                   MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                       187




•
        1                          (Whereupon, a videotape was played.)

                     A     See, that's a rock in the sweater in his hands.              I

                grabbed his hands because he is trying to get his hand free




        ~
                to swing it.       That is, that's material you see in his hand,

                that is a --

        6                          (Whereupon, the videotape was stopped.)


        r8           A     -- a sweater with a rock, a brick he picked up from

                that construction site and wrapped it in.            That's when I was

        9       trying to stop him from swinging it.

    110                            (Whereupon, a videotape was played.)

    11               Q     I can't stop this video and keep it clear, but I am

    1~  I
                going to try to do that so you can explain to the jury where



•   1

    14

    15
                you see the brick in his hand.

                     A     See?     See the sweater?

                right there, dangling from his hands?
                                                         See the thing in his hands

                                                                I keep trying to grab

    16          his hands.     You saw the quick glimpse.        He keeps swinging.

    17               Q     I need you to use the laser pointer.

    18               A     Yes .

    19               Q     I am going to go back to the video.            Point --

    20               A     See here, right here, look right here.            You see

    21          that material in his hand, right?          (Indicating)

    2                              MS. BURKE:   Your Honor , at this time

    23               A     That's a rock.




•
    24                             MS. BURKE:    I am sorry, you can't stop this

    25               in mid frame, but indicating the middle of the video


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 50 of 135 PageID #: 711
                                   MCGR I FF - DIRECT EXAMINATION - BURKE
                                                                                   188




•
     1               pointing to the man with the green shirt on .

     2               A     Now this recording is , this is after the run

     3               Q     At this point were you trying to walk away,

     4          Mr . McGriff?

     5               A     Yes .    I told him several times to get away .

     6          (Indicating) but as you see, this material that he got in

     7          his hand right here , that has a brick wrapped in it .

     8                             MS . BURKE :   One moment .

     9               Q     When you see -- you say you tried to walk away .

    10                     I want to play the video one more time .

                           Can you indicate and tell me to stop when you see
    111
    12          yourself trying to walk away from the video.



•   11
    114
    15
                     A

                out of here .
                                   (Whereupon , a videotape was played . )

                           Right here , getting ready to turn around .

                                   He threatens , with what?
                                                                               Yo , get

                                                                   You dig what I am

    16          saying?    He coming again with the brick .

    17                             (Whereupon , the videotape was stopped . )

    18                             MS. BURKE :    May I have the lights, officer?

    19               Q     At the time that you turned to walk away and you

    20          say that Mr . Khalifa continued to pursue you, why didn ' t you

    21          call the police?

    22               A     There was none and he was heavily attacking me.

    213         So , I , my first instinct was to get away from him because of




•
    24          the erratic state he was in.          My only concern was to create

    25          distance between us because he was definitely posing eminent


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 51 of 135 PageID #: 712
                                     MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                        189




•
            1   threat to me .

            2        Q      Was there anything else you could have done in

            3   order to protect yourself?

            4                     MR . MOTTOLA:      Objection .

            5                     THE COURT :      Sustained .

            6        Q      Did you think of any other ways you could protect
        I




        ~8
                yourself?

                     A      I could run .

        ~                         MR . MOTTOLA :     Objection .

                     Q      Why didn ' t you call for help on the street?
    lf
    11               A      There was no need to call for help .            Everybody

    1           would see what was going on , so if somebody was going to



•   1

    114

    1b
                help , they would have intervened .



                     evidence?
                                  MS . BURKE :     Could I have People ' s 9 in




    :~
                     Q      As I am preparing this video I'd like you to take

                the jury on your route prior to you being arrested .

    1b                      You initially said that you went down Court Street
        I

    1~          towards Livingston Street.

    20               A      Right.

    2~               Q      What did you do once you got to Livingston?

    2b               A      I went to Livingston , I went down Clinton , and he

    2           caught up to me at this time.           He's - -




•
                     Q      Who is he?
    21
                     A      Mr . Khalifa .     He has caught up to me at this time ,
    21
                                                     VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 52 of 135 PageID #: 713
                                 MCGRI FF - DIRECT EXAMINATION - BURKE
                                                                                   190




•
     1          by the time I get to Clinton, but I keep moving.          He no

     2          longer has the brick.       I just keep moving.      There is no need

     3          to turn around because he is not posing that eminent threat

     4          anymore, so I keep moving.       He is still yelling.      I am

     5          walking, walking.     What is he saying?       I am not, you know,

                if it's still the same, turn out this and that.           He is just
     16
                yelling.    My emotions, my running adrenaline is high.           My
     r
     8          only concern is to get away from him.

     9                     I go down At l antic, he is still following.       I get

    10          to Atlantic 'cause I am trying to remember how did I get on

    11          Boerum.    I just kept walking that way down Atlantic and I

    12          turned and I was on Boerum, so I guess Atlantic and



•   13

    14

    15
                Boerum -- I turned and Boerum, still behind me, yelling da,

                da, da, da.

                     Q
                                By the --

                           I am sorry, Mr. McGriff, you said he is still

    16          behind you yelling.     What was he saying?

    17               A     Yelling, that's what I am saying.         It's inaudible

    18          to me right now.     He i s just yelling.      At a high voice he is

    19          just yelling.     I am just moving.

    20                     When I get to Bergen and I make the turn and cross

    21          the street I could hear the police, you know, radio da, da.

    22          I hear the commotion.       I turn around.     When I turn around,

    23          the officer that was here yesterday was standing on this




•
    24          corner , on this corner across the street, freeze, get on the

    25          ground (indicating).


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 53 of 135 PageID #: 714
                                 MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                  191




•
        1                  You could see I went like this, I got down

                (indicating).     Him and his boys come running this way, some

        3       running that way.     Boom.    They got on top of me, handcuff.

        4       There was no resistance.       Grabbed my hand, put it behind my

        5       back, that was it.     They stand me up , put my hat on my head

        6       and the police car came by.


        ~
        8
                     Q     The instrument that you used to confront

                Mr. Khalifa, what could you do with that?

        9            A     I dropped it.      Like I told you, I dropped it on

    110         Court Street.

    11               Q     Why did you drop it?

    1b               A     Because he no longer had the brick.



•
        I
    13                          MS. BURKE:      Your Honor, I am just trying to

    1                wait for the video to cue up.         For some reason this

    1~               particular one takes an awfully long time.

    16                           (Whereupon, there was a pause in the

    1                proceedings.)

    1                Q     So, Mr. McGriff, starting with your first encounter

    19          with Mr . Khalifa on the corn           on Joralemon near Brooklyn




    :~
                Law School until your arrest on Bergen Street, approximately

                how many blocks would you say that Mr. Khalifa followed you?

    2~               A     At least nine.

    2                Q     I am showing you the video of Bergen Street that




•
    24          was entered into by the People .

    25                           MS. BURKE:     I am sorry, Your Honor, trying to


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 54 of 135 PageID #: 715
                                    MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                   192




•
     1               read the time, 1:27:34.

                                    (Whereupon, a videotape was played.)

     3                              MS. BURKE:    Thank you.

     4               Q      I am going to back it up a little.

     5               A      See.     (Indicating) that's officer so and so right

     6          there.

     7               Q      One moment, Mr. McGriff.

     8               A      See those feet there?

     9               Q      One moment, Mr. McGriff.

    10                              (Whereupon, there was a pause in the

    11               proceedings.)

                     Q      Indicate to the jury what is happening here .
    1f

•   13


    114
    15
                Boom.
                     A      Right here I turned.          I heard the police coming.

                          When he come up on this corner here (indicating) he

                yells and say get down.

    16               Q      What are you doing?

    17               A      Getting down.

    18               Q      What happened further?

    19               A      See?     Say again.

    20               Q      What happened further?

    21               A      Boom.     Now him and his boys, they start coming

    22          around.     Boom.    They take me, they put my hand behind my

    23          back and cuff me.        They pick me up after that.




•
    24                              (Whereupon, the videotape was stopped.)

    25               Q      Prior to you getting on the ground do you recall


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 55 of 135 PageID #: 716
                                    MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                    193




•
     1          lights, please -- do you recall where Mr. Khalifa was?

                     A      No.     He was still around the corner.        I could hear

     b          him yelling.        I could still hear him yelling.        He was still

     4          on Boerurn.

     5               Q      And you could still hear him yelling on Bergen?

     6               A      Yes , from around the corner, but now in

     7          conjunctions with his yelling, I hear the commotion of the

     8          police.     And they trampling around.        I could hear it's many

     ~          of them.

    110              Q      Did the officer that testified yesterday, did he

    11          say anything to you as he approached you?

                     A      Let me see your hands.        Let me see your hands .
    lr

•   13

    14

    15
                     Q

                     A

                     Q
                            Did he say anything else?

                            Not that I can recall right now.

                            Do you know which officer commanded you to get

    16          down?

    17               A      Hirn.    He told me to get down from across the

    18          street.

    19               Q      At what point in this video did you see the

    20          officers?

    21                              MS. BURKE:   Going to rewind it briefly.

    22                              (Whereupon, a videotape was played.)

    23                              MS. BURKE:   I am going to rewind it back to




•
    24               1:27:16 seconds .

    25               A      Now that's me corning up on the sidewalk


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 56 of 135 PageID #: 717
                                      MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                       194




•
     1          (indicating).         He says freeze.       I turn around.   He says

     2          freeze.

     3                 Q     At 1:27 and 20 seconds.

     4                 A      Get down.     You look right through here between the

     5          crack of here, you can see his feet --

     6                 Q      Indicating between the white vehicle and the maroon

     7          van.

     8                 A      He is yelling at me from across the street.           Get

     9          down.

    10                                (Whereupon, the videotape was stopped.)



    :~
                       Q      Is anything being said to you at this time?

                              Continuing the video .



•   13

    114

    15
                       A
                                      (Whereupon, a videotape was played.)

                              Other than just get down, show me your hands or

                whatever, now he come 'cause he is inching up the side.                   He

    16          said show me your hands.           Show me your hands.       But that's

    17          him.       That's the officer that testified yesterday

    18          (indicating).

    19                                (Whereupon, the videotape was stopped.)

    20                 A      Those are his feet.

    21                 Q      Okay.     Indicating --

    22                 A      And the officer that's right here on my back

    23          (indicating), he was in this court yesterday.




•
    24                                MS. BURKE:   Indicating for the record a pair

                       of legs standing in the middle of the sidewalk
    215

                                                      VdV
Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 57 of 135 PageID #: 718
                               MCGRIFF - DIRECT EXAMINATI ON - BURKE
                                                                                 195

                 approximately two feet from Mr. McGriff who is laying

                 on the ground.

                 Q     Mr. McGriff, I'd like to show you People's Number

            8.

                               MS. BURKE:     Yeah.   Could it be shown to the

                 witness, please.

                 Q     You recognize that photo, Mr. McGriff?

                 A     Yes, I do.

                 Q     Is that on August 11, 2015?

                 A     Yep.     Yes.

                 Q     And is there an item in your hands?

                 A     Yes.

                 Q     What is that item?

                 A     That is a wire stripper.

                 Q     What do you do with that wire stripper?

                 A     I use it to prepare, fix headphones.            Things like

            that.    You know, uh, or any electronical, you know, I may

            have a short in a cord, something like that.               I use it to

            skin the wire.

                 Q     Okay.     Would you refer to that as a knife?

                               MR. MOTTOLA:     Objection.

                               THE COURT:     Sustained.

                 Q     What do you call it, that instrument?

                 A     A wire stripper.

                 Q     Can you show that photo to the jury?


                                                VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 58 of 135 PageID #: 719
                                  MCGRIFF - DIRECT EXAMINATION - BURKE
                                                                                     196




•
        1            A     (Indicating) .

        6            Q     Show them the wire stripper in your hand.

        3            A     (Indicating).

        4                         MS. BURKE:   Indicating middle of the photo,

        5            almost center of the photo.

        6            Q     And what hand is this wire stripper?


     r  8
                     A

                     Q
                           My right hand.

                           Is that the instrument that you used to confront

        9       Mr. Khalifa?

    10               A     Yes.

    11               Q     Why did you use that particular instrument?

    1                A     Because it was my only option to defend myself .



•   13

    14

    15
                                  MS. BURKE:

                                  THE COURT:

                     you may step down.
                                               Nothing further.

                                               Okay.    All right, Mr. McGriff,




    :~
                                  (Whereupon, the witness was excused from the

                     stand.)

                                  THE COURT:   All right, ladies and gentlemen,
    118
    19               I am going to send you back into the jury room for a

    210              few minutes.     Stretch your legs, use the facilities.

    21               Please don't discuss the case amongst yourselves.           We

    2                will bring you back out in a few minutes.           Thank you
        I

    :~
                     very much.




•
                                  (Whereupon, the jury left the courtroom.)

    25                            THE COURT:   Second call on the trial.       Thank


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 59 of 135 PageID #: 720
                                 MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                  197




•
     1               you .

                                 (Whereupon, there was a break in the

                     proceedings and then resumed shortly thereafter.)

     4                           (Whereupon, other business was conducted and

     5               then the case continued.)

     6                           THE CLERK:    Recalling the case on trial of

                     Lorenzo McGriff.     All parties are as before, outside

                     the presence of the jury.

     ~
    1b                           THE COURT:    All right, Mr. McGriff, why don't

    11               you come on back up.      Thank you.

    1~                        L 0 R E N Z 0                M C G R I F F,



•
     I
    lB          recalled as a witness, having been previously sworn by the

    1h          clerk of the Court, resumed the witness stand and testified

                further as follows:
    11
    16                           COURT OFFICER:        Line them up?

    17                           THE COURT:    Line them up.      Yes.

    18                           COURT OFFICER:        You ready for the jury, Your

    1k               Honor?

    2b                           THE COURT:    Yes .     Thank you.

    21                           COURT OFFICER:        Jury entering.

    22                           (Whereupon, the jury entered the courtroom .)

    23                           THE CLERK:    Okay.      The jury panel is present




•   2f               and properly seated .

    25                           Does each side waive the jury roll call?


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 60 of 135 PageID #: 721
                                  MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                    198




•       ~
                                  MR. MOTTOLA:     So waived.

                                  MS. BURKE:     So waived.
        I
        3                         THE CLERK:     Thank you.

        4                         THE COURT:     All right, Mr. McGriff,   just a

        5            reminder you are still under oath, sir.

        6                         MR. MOTTOLA:     Yes.   Thank you, Your Honor.

                                  THE COURT:     Mr. Mottola.

                                  MR. MOTTOLA:     If I could have the evidence,

        9            please, all of it.

                                  COURT OFFICER:     All of it?
    lf
    11                            MR. MOTTOLA:     Well not the medical records,



    :t
                     but the three videos and the photos that are in



•   1

    15
                     evidence.

                CROSS EXAMINATION

                BY MR. MOTTOLA:

    16               Q     Good morning, Mr. McGriff.

    17               A     Good morning.

    1ls                           MR. MOTTOLA:     Thank you.

    19                            COURT OFFICER:     Mmm-hmm.

    20               Q     So, you take a walk around Brooklyn Heights pretty

    211         much every day when you work, right?
        I


    :~
                     A     Yes.

                     Q     You are very familiar with all of the streets?




•
    24               A     Uh, yeah, I know the streets .

    25               Q     Well you work at, off Baltic Street, right?


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 61 of 135 PageID #: 722
                                    MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                   199




•
        1            A      Yes.     On Baltic.

                     Q      Between Court and Clinton?

                     A      Yes.

        4            Q      On August 11 of 2015 you went on your lunch break,

        5       right?     Which direction did you go?

        6            A      Up Court Street towards Joralemon.

                     Q      Okay.     Then eventually you hit Joralemon Street,

        8       right, and then you circled back down towards Court and
        19      that's when you encounter Mr. Khalifa, right?



    :~
                     A      No.

                     Q      No.     You encountered Mr. Khalifa when?

                     A      On Joralemon .
    1f

•   13

    14

    1
                     Q      Okay.     And so those surrounding streets, you are

                familiar with the area, correct?

                     A      Yes.

    16               Q      Joralemon, Court, Bergen, Baltic, all those

    1           streets?

    1                A      Mmm-hmm.

    19                              MR. MOTTOLA:    Your Honor, I just want to

    2P               approach the witness with an 8 and a half by 14 color




    :~
                     photo.       I have shown to counsel.      Ask it be marked

                     People's 12 for identification.

    23               Q      So, Mr. McGriff, is that, do you see what we are




•   214         looking at there in People's 12 for identification?

    25               A      Mmm-hmm.


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 62 of 135 PageID #: 723
                                    MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                   200




•
     1                Q    Is that document -- can you tell the jury what it

     2          is?

     3                A    It's a map.

     4                Q    Okay.      What neighborhood is it a map of?

     5                A    Cobble Hill I guess.

     6                Q    Okay.

     7                A    Downtown Brooklyn.

     8                Q    Does that map show, is it a fair and accurate

     9          representation of the street layout where this incident took

    10          place on August 11, 2015?

                      A    Yeah .
    111
    12                Q    Okay.      It shows Court and Joralemon Street, right?



•   13

    14

    15
                      A

                      Q
                           Yes .

                           It shows Bergen Street, right?

                                    (Whereupon, there was a pause in the

                      proceedings.)
    116
    17                Q    Towards the bottom, sir?

    18                A    Oh, okay.       Yeah .    I see it.

    19                Q    Okay.

    20                              MR. MOTTOLA:      Your Honor, at this time I

    21                would just ask that what was marked People's 12 for

    22                identification be entered into evidence as People's 12

    23                in evidence, noting it's not to scale.




•
    24                              MS. BURKE:      No objection, Your Honor .

    25                              THE COURT:      Thank you.   People's 12 in


                                                      VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 63 of 135 PageID #: 724
                                    MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                   201




•
        1            evidence .

                                    COURT OFFICER:     So marked.

                                    THE COURT:     Thank you.

        4                           MR. MOTTOLA:     Could I please have it?   Okay.

        5            Thank you.

        6            Q      All right.        So, Mr. McGriff, I am going to publish

        7       this map.     We are going to go through street by street where

                you were when you first met · Mr. Khalifa, okay?

        9                           THE COURT:     You want the light on or off?

    1                               MR. MOTTOLA:     You can turn it off if it's

    1                easier for the witness.

                     Q
    if                      Okay.     Where did you first encounter Mr. Khalifa?


•   11                              (Whereupon, there was a pause in the

    li               proceedings.)

                     Q      Well --
    11
    116              A      Yeah.     I can't really --

                     Q      Correct me if I'm wrong, but on direct you .
    11
    :~
                testified, I believe, that you were on Joralemon Street

                right by Brooklyn Law School?

    2b               A      Yes .    Yes.

    2~               Q      That's when you are walking in the direction of

                Court Street?

                     A      No.     Boerum.

                     Q      Towards Boerum.        Okay.

                            You first bump into Mr. Khalifa at that time,


                                                     VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 64 of 135 PageID #: 725
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                  202




•
     1          right?

     2                 A   Right.

     3                 Q   Okay.     So he elbows you?

     4                 A   Mmm-hmm.

     5                 Q   And then you pushed him back, right?

     6                 A   Right.

     7                 Q   Okay.     And he starts yelling these nasty things at

     8          you?

     9                 A   Right.

    10                 Q   Were there a lot of people on the street at that

                time?

                       A   Yes.



•   13

    14

    15
                       Q   Okay.     Did you notice if anyone else stopped to

                look at you and Mr. Khalifa?

                       A   No.

    16                 Q   And he is screaming, right?

    17                 A   Yes .

    18                 Q   And he is yelling at, like, slave, all these other

    19          horrible words, right?

    20                 A   Right.

    21                 Q   But you are not sure if anyone else was looking?

    22                 A   I am sure they were.

    23                 Q   Well did you see them?




•
    24                 A   No, I didn't

    25                 Q   You carry on towards Boerum, right?


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 65 of 135 PageID #: 726
                                    MCGRIFF - CROSS EXAMINATI ON - MOTTOLA
                                                                                   203




•
        1            A     Right .

        2            Q     Okay .     Then where did you go?

        3            A     I crossed onto the Brooklyn Borough Hall side as he

        4       kept yelling .

        5            Q     Okay .     Eventually you hit Joralemon Street,

        6       correct?


     r               A

                     Q
                           I am on Joralemon .

                           Oh , eventually you hit Joralemon and Court?
     f
        9            A     Right .     Walking back towards Court .

    110              Q     Right .
     I
    11                     The video we showed off of the one video that you

    lf          spoke about this morning actually shows Court and Joralemon



• :~l~
                Street?

                     A

                     Q
                           No.

                           Okay .
                                    Closer to Livingston, that ' s what it shows .

                                      Can you see Joralemon Street in that video?

    11I6             A     No .

    17               Q     Okay .

    18               A     You can see -- you can ' t       see -- what you see , can

    19          you see - - no , you can't see Joralemon .          All you can see is

    2b          the building that ' s on the corner of Joralemon.

    2~               Q     You get to Court Street --

    22               A     Right .

    2b               Q     - - and Joralemon , and you turn onto Court Street ,




•
    2~          right?

    2                A     At what point?


                                                     VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 66 of 135 PageID #: 727
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                    204




•
      1              Q     After you crossed Joralemon .

     2                             (Whereupon, there was a pause in the

     3               proceedings.)

     4               A     What is your question?        I am not understanding.        I

     5          am not following.

      6              Q     I am just asking the direction you went, sir.


     r               A     Coming from my office I walked up Court Street,



     ~
                turned on Joralemon.        Me and the guy got into the encounter.

                We da, da, da.       I crossed over onto the Borough Hall side on

                Joralemon, continued walking back towards Court, then I went
    110
    11          down Court Street.

    12               Q     Okay.     So, we're going to get back to the incident,



•   13

    14

    15
                to the actual stabbing later, but I am just trying to get

                your direction now.

                     A     I just told you.

                     Q     Okay.     Now after you stabbed Mr. Khalifa four,        five
    116
    17          times you end up leaving the location, right?              You didn't

    1ls         wait on Court and Livingston?

    19               A     After our encounter, no, I didn't.

    20               Q     Right, you didn't.       You went several blocks?

    211              A     Right.



    :t
                     Q     Nine blocks you said?

                     A     Something like this.




•
    24               Q     I want to go through the blocks you went through

    25          after you stabbed Mr. Khalifa, okay?           So the first --


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 67 of 135 PageID #: 728
                                  MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                  205




•
     1              A     After I defended myself against Mr. Khalifa.

     2          That's more like it.

     3              Q     Okay.     Sure.

                          Which blocks did you go through after you stabbed
     r5         Mr. Khalifa?

     6              A     Like I said, down Livingston to Clinton, from

                Clinton to Atlantic, from Atlantic to Boerum, from Boerum to
     r8         Bergen.

     9              Q     Okay.

    110                           MR. MOTTOLA:     So, with the Court's

    11              permission, can I draw on People's 12?

    1l2                           MS. BURKE:     Objection, Your Honor .



•   l~
    14

    15
                    do it .
                                  MR. MOTTOLA:



                                  THE COURT:
                                                   We can do it.    We can have him



                                                 You can have him do it.

                                  MR. MOTTOLA:     Okay.   You can put the lights
    116
    17              on, officer.      Do you have a -- I will give him this.

    118              Do you have a marker?       Okay.

    119             Q     Starting from Court and Joralemon Street, which is

    20          indicated on this map, just please take the marker, trace --

    211                           THE COURT:     You have one?

    22                            COURT OFFICER:     I gave him one.

    213             Q          give the location of the route you took from

                when you left Court and Livingston and were arrested by
•   2r
    25          Officer Louard.

     I
                                                   VdV

     I
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 68 of 135 PageID #: 729
                                  MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                     206




•
        1            A     (Indicating) it started over here .            I walked here,

                down here, down here, and I went to Atlantic.              From Atlantic

                to Boerum, to Boerum.       I went there.

        4            Q    Are you finished,      sir?

        5           A     Mmm-hmm.

        6            Q    Okay.     So I am going to publish People's 12 again.

                All right.
        17
        8                  So this black line with the marker, this was drawn

        9       by you just now, right?

    10              A      Just now.

    11               Q     Now you work, to be clear, you work on Baltic?

    lQ              A     On Baltic.



•   13

                    A
                     Q



                     Q
                           Right between Court and Clinton, right?

                          That's right.

                          Okay.     So, after you encountered Mr. Khalifa and

    16          you started to leave the location, you first go up Court

    17          Street, right?

    18              A     Mmm-hmm.

    19               Q     You go down Livingston Street, right?

    20              A     Mmm-hmm.

    21               Q     Then you go back towards Atlantic Avenue, right?

    2                A     Down Clinton.

    23               Q     So you were on Court headed towards Clinton?




•
    24              A      Right.

    25               Q     You could have gone straight down Court Street to


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 69 of 135 PageID #: 730
                                   MCGRIFF - CROSS EXAMINATI ON - MOTTOLA
                                                                                   207




•
                get to your job?

                     A     Yes, I could have.

      3              Q     You could have gone down straight Clinton Street to

     4          get to your job?

                     A     Right.

                     Q     But you didn't do that?

                     A     Right.     I was trying to lose him.

                     Q     You were trying to lose him?

                     A     Right.

                     Q     Not the police?

                     A     Mr. Kha l ifa.

                     Q     You were trying to lose Mr. Khalifa?



•                    A

                     Q

                     A
                           Right.     He was pursuing me.

                           The man stabbed five times?

                           Pursuing me, vigorously, behind me.

                     Q     Vigorously behind you?

                     A     Mmm-hmm.

                     Q     You were not trying to dodge the police, right?

                     A     No.     There was no police to dodge.        No police was

                in the area.

                     Q     Okay.

                     A     Because if there was, I would have went to them.

                     Q     Well let's be clear.        You didn't wait at Court and




•
                Livingston, did you?

                     A     No, because a man was attacking me.


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 70 of 135 PageID #: 731
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                  208




•
     1              Q     Okay .     You testified Mr . Khalifa picked up some

     2          object , right?

     3              A     No , a brick.

     4              Q     A brick .     Let's , can you describe this brick?

     5              A     Yes .     It was concrete.

     6                             MR . MOTTOLA:   Can you put the lights on?

     7              A     Some concrete in, from that construction site .

     8              Q     Us·e your hands .

                    A      (Indicating) a boulder about this big.

                    Q     A boulder?

    11              A     A boulder.

    12              Q     Your hands are spread apart?



•   13

    14

    15
                    A

                    Q

                    A
                          Mmm-hmm.

                          Approximately 8 to 10 inches .

                          Okay .     Mmm-hmm .
                                                                  Is that fair?



                    Q     A boulder?
    116
    17              A     Your is about 15 .       I said a boulder.

                    Q     Boulder (indicating)?

                    A     He wrapped it in his shirt .

    20              Q     He wrapped it?

                    A     In his shirt.

                    Q     What did he do when he wrapped it?

    23              A     He wailed it.




•
    24              Q     Just for the record , just the jury can see, but for

                the record you are swinging your right arm?


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 71 of 135 PageID #: 732
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                     209




•
        1            A     Right.

                     Q     A circular motion?

                     A     Mrnm-hrnm.

        4            Q     That's in the video, right?

        5            A     Yeah.

        6            Q     Okay.     You are going to show us where that --

                     A     Yes .

                     Q     Okay.

                                   MR. MOTTOLA:        Can I put on People's 2?

    1p               Q     And I want you to use the clicker, okay, sir.

    1~               A     I   got you.

    1 !2             Q     Before we get to this, just he is wailing it the



•   18          whole time, right?

                     A     Bro, bro.
                                          On Court?

                                          Listen.        Listen.

                up, he threatened me with this (indicating).
                                                                   He picked the thing



                     Q     Okay.     Listen.       I   just

                     A     Then I approached him.

    18               Q     You were here yesterday, right?
        I
    19               A     Yes, I was.

    20               Q     You heard all the witnesses yesterday?
     I
    21               A     Mrnm-hrnm.     Did I?
        I
    22               Q     You did.
        I
    2B                     And all three of those women, do you know any of




•
    2~          those women?

    2                A     None.


                                                        VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 72 of 135 PageID #: 733
     I
                                    MCGRIFF - CROSS EXAMINATION - MOTTOLA


     l
                                                                                    210




•
                    Q      You don't know any of them, right?

                    A      No, I don't.

     13             Q      Okay.      Well --

     4                              (Whereupon, a videotape was played.)

                    Q         were they, I want to know where you were when

     6          you are saying Mr. Khalifa's whirling this brick, this

     7          boulder.

     ~              A      Okay.

     9              Q      We are going to get to that.

    10                     I also want you to point out, sir, where you see

    11          him pick up the boulder.

    lQ              A      Right.
     I




•   13

    114
    15
                    Q



                    Q
                           8 or 10 inch boulder.

                                    (Whereupon, the videotape was stopped.)

                           I paused the video here.            It's 13:07:24 seconds.

    16              A      Mmm-hmm.

    17              Q      Do see yourself in the top?

    18              A      No, I don't.

    19              Q      You don't see yourself in the top corner by that

    20          black vehicle?

    21              A      No, I don't.         No, I don't.

    22              Q      Okay.      You don't.

    23                     You let me know when you first see yourself.




•
    24              A      Okay .

    25                              (Whereupon, a videotape was played.)

     I
                                                     VdV
            Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 73 of 135 PageID #: 734

                                      MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                         211

        1                Q   You are crossing the street right now.               That's not

                  you?

                         A   I don't see it yet.

        4                Q   Okay.

        5                             (Whereupon, the videotape was stopped.)

        6                Q   Do you recall crossing Court Street from Joralemon?

                         A   Yes, I do.         I    don't see it here yet.

        8                Q   That could be you, sir?

        9                A   Roll the tape, bro.            This is distorted.

    10                   Q   Okay.      Distorted?

    11                   A   Yeah .     Boom.        There I go.   Right there.

    1                    Q   So --

~   13                   A   There I go.            Right there.

    14                   Q   Can you point to the jury where?

    15                   A   Right there (indicating).

    16                   Q   You are in the middle of the street?

    17                   A   That's right.

    18                   Q   Which direction did you come from?

    19                   A   I came from Joralemon.

    20                   Q   Right.

    21                       So you crossed from Joralemon off the, walk into

    22            the street, right?

    23                   A   Right.

    24                   Q   Okay.      And you passed, you called it by this

    25            machine is what?


                                                          VdV
         Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 74 of 135 PageID #: 735

                                  MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                   212

     1             A      It's a pay loader.

     2              Q    A pay loader,      right?

     3             A     Right.

     4             Q     You crossed the pay loader.          Did you notice

     5         Mr. Khalifa behind you at this point?

     6             A     Not at this point.

     7             Q     Not at this

     8             A     Boom.      There he go picking up the brick.

     9                   Back it up.

    10              Q     I am going to back it up.

    11                            (Whereupon, a videotape was played.)

    12              Q    You use the red light?


~   13             A      See him right there.        See him kneeling down right

    14         there.

    15              Q     Point there.

    16             A     There he go, right there.          There he go kneeling

    17         down (indicating).

    18              Q    Okay.      Perfect.    So this is 13:07 and 32 seconds.

    19              A    Mmm-hmm.

    20              Q     You are indicating there is a man in the green

    21         shirt bending down?

    22             A      Bending down right here picking up the brick.

    23              Q     Right by the crane?

    24             A      Yes .
~   25              Q     This is when you are saying he picked up this 8 or


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 75 of 135 PageID #: 736
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                    213




•
     1          10 inch boulder?

     2              A      And he wraps it in his shirt.          Boom.    Did you see

                that?
     13
     4              Q      I am just asking you to describe

     5              A      I am asking you to describe what he did.            He just

     6          seen him stand up, pick the boulder up.            He is approaching

     7          me now.

     8              Q      Video paused 13 :07:4 1 seconds.

     9                     Did you see yourself in this video?

    10              A      No.     I am behind the truck.

    11              Q      You are not pictured right there by the left of the

    1b          red van?



• l~13



    15
                    A

                Okay.

                     Q
                           Oh, okay, okay, okay.



                           Okay.     That 's you.
                                                          That's me on the tail end.




    1~                     Can you please point where Mr. Khalifa is?
     I
    1~              A      He, I gather he is behind this thing right here.               I

    18          don't see him either (indicating) .

    1b               Q     Okay.     And --

    20                             MS. BURKE:     Judge , can we indicate for the

    2l               record, please.

    2k                             THE COURT:     Please.

                                   MR. MOTTOLA:     The witness indicating he was

    :r
•
                     the person in the middle of the video right by the left

    25               of this red van.         And indicated Mr. Khalifa would be


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 76 of 135 PageID #: 737
                                  MCGRI FF - CROSS EXAMI NAT ION - MOTTOLA
                                                                                       214




•
     1              the person that appears to be in a green shirt above

     2              the orange little mini part of the vehicle in the

     3              center of the photo.

     4              Q     How far apart are you, approx imately?

     5              A     I can't tell from the video, but what I can tell is

     6         my back is to him.

     7              Q     Okay.     But your back is to him at that point?

     8              A     Yeah.     Right here my back is to him (indicating).

     9              Q     Are you sure?

    10              A     Okay.     Okay, okay, okay.        I have turned around.

                    Q     So you have turned around.           Okay.
    111
    12                    Now up until this point you didn't know he was



•   13

    14

    15
               behind you, right?

                    A

               around.
                          Until I heard him yell.          That's why I turned



    16              Q     Okay.     He was yelling.       And what was he yelling?

    17              A     Nigga.      Stop.   Da, da, da.      And he picked up that

    18         brick.

    1[9             Q     He has been yelling this the whole time, right?

    20              A     Right.

    211             Q     How did you feel at this point?              This guy's

    22          following you for X amount of blocks, he is yelling these

    23         nasty things at you.




•
    24              A     Mmm-hmm .

    25              Q     You were frightened?         Were you also angry?         Is that


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 77 of 135 PageID #: 738
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                  216




•
        1       possible?

        2            A      No.    No, I am not angry.

        3            Q      You are not angry?

        4           A       At all.

        6            Q      That a man you never met before is telling you go

        6       back to Africa?

        7           A       No, I am scared, not angry.

                    Q       You are scared?

        9           A       Right.

    110             Q       You are so scared.      You actually approach him.     You

    1           actually go towards him now?

    lf              A       No, no.    Actually he is coming towards me wailing



•   11
    14

    16
                the brick .

                    Q     Okay.

                whirling this brick?
                                      Can you please show everyone where he is

                                            Just show us.

                                   (Whereupon, a videotape was played.)


    :r
    18
                    A

                    Q
                            See him wailing it?      Back it up a little more.

                          The video played, I believe, for about six seconds.

    119             A     Okay.       Back it up a little more, you will see him

    2p          twirling the shirt.

    2~              Q       I want you to just show us the twirling like you

    2Q          showed the jury.
        I
    2               A     Here we go running.




• :~
                    Q     Okay .

                    A     No.      You got to back it up.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 78 of 135 PageID #: 739
                                  MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                    216




•
                    Q     I am backing it up .

                    A     See it right there (indicating).          See him right

                there, okay.      Run it.

     4              Q     Hang on, all right, sir.

     5              A     Okay.

     6              Q     I am going to run it 13:07:41 seconds.

     7              A     Here we go.

     8              Q     You agree you are facing Mr. Khalifa?

     ~              A     I am facing him.

    10              Q     Is the knife out of your pocket?

    11              A     No.

                    Q     It's not out of your pocket?



•   1(3             A

                    Q

                    A
                          No.

                          Are we going to see you pull it out on the video?

                          I don't know.      Do you?

                    Q     When did you pull it out of your pocket?

                    A     When I grabbed for him.

    18              Q     So?

    19              A     To stop him from swinging the brick.

    20              Q     When you grabbed him, it's your testimony that the

    21          knife, you then pull it out of your pocket?

    22              A     Right.     Pulled it out of my pocket.

    23                    It's not a knife, it's a wire stripper.




•
    24              Q     Did you tell him you had a knife?

    25              A     No.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 79 of 135 PageID #: 740
                                     MCGRIF F - CROSS EXAMINATI ON - MOTTOLA
                                                                                        217




•
                      Q      Did you tell him back up, leave me alone?

                      A      Yes .

                      Q      You did.      Okay.

     4                       Did you say anything else to him?

                      A      No.     I told him get out of here.

                      Q      Okay.     You didn't tell him if you keep walking, we

                are going to do this?

                      A      No.

                      Q      Right.     We are going to go, nothing like that?

    10                A      No.     Never.

    ll                Q      Okay.     Now tell the jury what is happening here.

                      A      Boom.     Right here see whirling.         See he is whirling



•               it.       (Indicating) that's when I approach him.

                whirling it at me now.

                      Q      Now, the video's still playing.
                                                                               He is



                                                                        I am going to

                pause the video 13:07:55 seconds.

                                     (Whereupon , the videotape was stopped.)

                      Q      Can you see you and Mr. Khalifa at this point?

    19                A      No.

    20                Q      Not in this video, right?

                      A      No, I can't.

                      Q      Now, you heard testimony yesterday and you saw that

    23          other video involving the car, Miss Guy's car?




•
    24                A      Right.

    25                Q      Do you recall where Miss Guy's car was at this


                                                      VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 80 of 135 PageID #: 741
                                  MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                 218




•
        1       point?

        2           A     It's probably right past this pay loader.

        3           Q     It's -- right now, you're out of view on this

        4       video?

        5           A     Right.

        6           Q     Right.

        7                 So is it fair to say Miss Guy's cell phone video

        Is      kind of captures the other side.         Is that accurate?

                    A     Okay.

                    Q     Would you agree?

                    A     I guess.

                    Q     Okay.



•                   A

                    Q

                    A
                          I mean it's a live video.

                          You don't see her car in this photo, do you?

                          No, I don't.

    16              Q     Is it possible she's behind this pay loader?

                    A     I don't know.

    18              Q     Okay.

    1                             MR. MOTTOLA:    Officer, if I could just have

    20              the light for a moment.

    2               Q     Okay.     Before we get to that other video, sir.

    22              A     Now as you see I am grabbing his arm to stop him

                from swinging the brick, and this is actually when I pulled




•
                the knife out .

    25                    You can ask that question.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 81 of 135 PageID #: 742
                                  MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                    219




•
      1               Q    Just so it's your testimony, so we are clear, this

      2         is not a knife in your right hand (indicating)?

      3               A   No, it's a wire shredder.

                      Q    It's a wire shredder?

                      A   Yes.

                      Q   Can you describe this wire shredder in detail to

                us?

                      A   It's an apparatus this big (indicating).

      9               Q   Hang on.     It's about five -- four,      five inches?

                Four inches?

                      A   Yes .    Extends.    It has brackets on the back of it

    1 l2        for you to measure wire, you clamp it , you pull it



•   13

    14
                (indicating).

                      Q

                      A
                          Okay.

                          Mmm-hmm.
                                    Does it point in the front?



    16                Q   Okay.     Or is it more like a needle nose?

    17                A   I guess so.

    18                Q   Well I am asking you.         We don't have it , right?

                      A   Right.

                      Q   You didn't keep it?

    21                A   No.     You saying it's a needle nose.

                      Q   We don't have the instrument, right?

                      A   Right.




•
                      Q   Because you threw it away, right?

    25                A   Okay.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 82 of 135 PageID #: 743
                                  MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                  220




•
      1             Q     Okay.     So we don't know what it is, so you are

                telling us it's a wire cutter?
     12
      3             A     Right.

      4             Q     And we have to rely on what you describe it as?

      5             A     Right.

      6             Q     I am asking you to just tell us, because we have a

      7         photo (indicating).

      8             A     Right.     I just told you what it is .



    1~
                    Q     Okay.     So this is not a knife?

                    A     No.     It's a wire shredder.

    11              Q     It's a wire cutter , okay.

    lb              A     I didn't say cutter, I said shredder, stripper.              It



•   13

    lf
    15
                strips wire.

                                  MR. MOTTOLA:

                    please, officer.
                                                  Could I have the lights,



    16              Q     Before I play this video, sir, we are in agreement

    17          this video, right, is from once you and Mr. Khalifa are

    1 '8        behind that pay loader?

    19              A     Okay.



    :~
                    Q     Correct?

                    A     I guess.

    22                            (Whereupon, a videotape was played.)

                    Q     Is Mr. Khalifa backing up in this video?
    21



•
    24              A     No.     He is, see, he is keep coming towards me.        I

                am trying to ward him off, backing off.           Every time I try to
    21

                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 83 of 135 PageID #: 744
                                  MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                   221




•
     1          withdraw, he advances.

     2               Q    He is coming at you?

     G              A     With this brick wrapped in that shirt, yes.

                    Q     Did you see this on video where he was whirling the

                brick, as you described it?

                    A     Well if he can't because I am holding his hand.           I

                grabbed him now.

     8              Q     Do you see him whirl --

     ~              A     Do I see?     He can't whirl.      I grabbed his hands,

                stopped him from swinging it.
    11
    1~              Q     Your testimony originally

    12              A     Was the same thing.        I grabbed him, stopped him



• :r1b
                from continuing swinging it, as you can see in the video.

                    Q     Okay.

                understand.
                                    So, once you grab him now,      just make me



    16              A     He is struggling to get loose:

    17              Q     Okay.     You are six foot one?

                    A     Relevance?
    11
    19              Q     Almost 300 pounds?

    20              A     Relevance?

    21                            THE COURT:     Mr. McGriff.
     I
    22                            THE WITNESS:     Yes.
     I
    2B                            THE COURT:     You are asked a question, sir.




•
    2f               If you are asked a question, please answer it.

    25              Q     Yes?


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 84 of 135 PageID #: 745
                                    MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                  222




•
     1              A       Yes .

     2              Q       Okay.     Mr. Khalifa is smaller than you?

     ~          Significantly smaller than you?

     4              A       Uh-huh.

     5              Q       Okay.     You have him now?

     6              A       But if he was in a rational state he would have

     ~          took that· in consideration at that time.            Thank you.

     8              Q       So you grabbed him, right?         You have some point by

     9          the arms?

    110             A       Right.     I am suppressing his arm from swinging the

    11          brick.

    1b              Q       The only option you are telling everyone is to pull



•   lr
    1~

    1,5
                out this knife and stab him how many times, sir?

                    A

                    Q
                            Whatever it is you said.

                            Well how many times did you stab him when you are

    16          in the middle of the street?

    17              A       Like I said, I swung my arm about three, four times

    18          at least.

    19              Q       Where did you stab Mr. Khalifa?

    20              A       I was aiming for the lower extremities to stop him.

    21              Q       Right.

    2b                      But you actually hit him in the torso, correct?

    23              A       Okay.




•
    24              Q       Well you didn't hit him in the leg?

    25              A       Because he was so erratic.         He is moving, trying to


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 85 of 135 PageID #: 746
                                    MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                    223




•
                get, so I have to contain him so I don't allow him to strike

        2      me.

        6             Q   So you have this man who is significantly smaller

        4       than you, you already have him?



        ~r            A   That's erratic, mind you.

                is erratic.     I   don't have him.
                                                              That he is erratic.

                                                          He is erratic.
                                                                                      He




        ~
                      Q   Fair to say that you grabbed him at some point,

                right?

        9             A   No.       I grabbed his hands to stop him from swinging

    1          the brick.

    1~                Q   Before you stabbed him, sir, do you not have a hold

    1~         of a body?



•
        I
    13                A   His arm with the brick in it.

                      Q   Okay.       So, you pulled out this knife, you are
    lr
    15         saying, during the struggle, right?

    16                A   Wire shredder.

    1~                Q   Wire shredder, okay.

    18                    Could you not have punched him in the face?           Was

    119        that not an option for you?

    20                A   No.       This man had a brick wrapped in something and

    21         he was lunging at me with it.            No, it wasn't an option.

    22                Q   We have to take your word he had a brick, right?

    23                A   No, you don't.         I just told you where he picked it




•
    24         up .

    25                Q   You could see the, a brick in this video?


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 86 of 135 PageID #: 747
                                       MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                       224




•
        1              A      Am I lying because I told you he had a brick?

        2              Q      That's for them to decide.

        b                     You can see him kneeling down, correct?

        4              A      Right.      I am telling you he picked up a brick.       You

        5      have to believe what I am saying, right?                 I was the only one

        6       there.       So I am telling you that he picked up a brick.

                              What is your point?
        I
        8              Q      When he bends down, sir, you are not looking at

        9      him, correct?            In that video when he bends down you are

    1~          face

    11                 A      Right.      When I turn around, he has a brick wrapped



    :~
               up in a shirt .



•   1

    15         big,
                       Q

                       A
                              Okay.      If the brick is as large as you are saying?

                              It's wrapped in, right.         It's a big, about this

                           (indicating) he got it wrapped in a shirt.          He is


    1~
               wailing it.            Don't you see that?     You don't see that in the

    11         video?        Is that your testimony?

    18                 Q      Well yes or no.        You see Mr. Khalifa bending down

    19          in the video?

    210                A      Yes .

    211                Q      Okay.      Is it your testimony you can see what he is

    22         picking up?

    23                 A      When I turned around, he was wrapping it in his




•
    24         shirt in the video .

    25                 Q      Can you see what he is picking up?


                                                       VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 87 of 135 PageID #: 748
                                   MCGRIFF - CROSS EXAMI NATION - MOTTOLA
                                                                                    225




•
      1               A    No.     That's why I am telling you what he picking

      b
      I
                up.

                      Q    Could it have been bottle cap?

      t               A    No.     I am telling you because I seen it.

                                   MS. BURKE:    Objection, Your Honor.     He is not
      I
      6               allowing Mr. McGriff to continue to answer.


      r               A    Right.     What are you talking to, trying to tell

      8         peop l e something that's not doing, that's what you are

      9         doing, you know the evidence.

    10                             THE COURT:    Overruled.

    1~                A    You see this man chasing me on the block.          For

    lQ          several blocks he chased me.          Now you going to sit here,



•   lB

    li
    15
                tell these people I attacked him.

                      Q

                      A
                           I did not say that.

                           Yes.     That's when you first talked to these people,



    :~
                I am going to prove to you Mr. McGriff attacked him.

                                   MS. BURKE:    Objection.

    18                             THE COURT:    Mr. McGriff, Mr. McGriff, I will

    1b                ask you when you are asked a question to answer it, all

    2p                right.     Thank you.

    2 I~              Q    Okay.     So, as you sit here right now, sir, you are

    2~          going to tell everyone that you weren't angry on August 11,

    2B          2 015?




•
    2f                A    No, I wasn't .

                      Q    You weren't angry when a stranger bumped you --
    21
                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 88 of 135 PageID #: 749
                                    MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                      226




•
                       A    No.     I was afraid.
     I
     ~
                       Q    You were afraid then, and but you are not angry

                now?

     4                 A    I am not angry at all.         I am just having a debate

     5          with you.

     6                 Q    We have to rely on you that this rock is what he



     ~
                picked up, right?

                       A    Hopefully.

     9                 Q    Right?

    10                 A    Yes .

    11                 Q    You are the only person that has come in court,

    lb          said he picked up a rock, right?



•   lb
    14

    15
                       A

                       Q
                            Okay.

                            You didn't wait on scene after you stabbed him five

                times, right?

                       A

    :~
                            Because he continued chasing me.

                       Q    The man you stabbed in the head and the body was a

    18          threat to you, is that what you are saying?

    19                 A    Yes .    Extremely.

    20                 Q    You didn't run?       Everyone on Court Street saw?

    21                 A    No.

    22
     I
                       Q    That wasn't why you ran away?

    23                 A    No.




•
    24                 Q    You didn't call 911, right?         You had a cell phone?

    25                 A    A man is chasing me.          I am going to pull out my


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 89 of 135 PageID #: 750
                                   MCGRIFF - CROS S EXAMINATION - MOT TOLA
                                                                                    227




•
     1          cell phone, 911.        911 don't answer you like that.

                    Q      You never made a call on your phone when you were

                walking?

                    A      Not running.

     5              Q      It was possible, though?

     6              A      Not running.



     ~
                    Q      You could have, right?

                    A      Not running.

     9              Q      We are going to continue playing this video,

    10          Mr. McGriff.

    11              A      Yes.     Please do.

    1k                             (Whereupon, a videotape was played.)



•   1k

    14
     I
    15
                    Q



                    Q
                           I paused it again .

                                   (Whereupon, the videotape was stopped.)

                           Played for about two seconds.           Stopped at the 14

    1b          second mark.

    17                     You threw two, at least two swings with that knife

    18          or wire cutter?

    lf              A      Because he is struggling with me to get free to

    20          swing the brick.

    21              Q      Now, from,     I am going to run the tape.        Right now
     I
    22          it's paused 14 seconds

    2B              A      I said he was struggling to get free to swing the




•
    24          brick.

    25              Q      Sure.     The video's paused 14 seconds.


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 90 of 135 PageID #: 751
                                    MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                  228




•
     1                     At this point you're already close to Mr. Khalifa,

     Q          right?
     I
     3              A      Right.



     ~I
                    Q      You have got him in your grip?

                    A      No, I have his arm.        He is struggling with me.       He

     6          is not giving him -- not like he is saying no, please.            I am

     7          not going to do this to you.          No.   He is getting away,

     8          trying to pull away to swing the brick.

     9                     What is your point?

    1b              Q      You have him grabbed.          You have his arm grabbed,

    1~          correct?

    lQ              A      Yeah .



•   13

    1~

     I
    15
                    Q

                    A

                    Q
                           Okay.

                           Mmm-hmm.

                           Okay.
                                      You stabbed him now at least twice , right?

                                         And he is still going.

                                      He is still going?

    16              A      He is still going.

    17              Q      The moment you stabbed him the first two times that

    18          we have on this video?

    1~              A      He is still going (indicating) .
     I
    20              Q      Okay.

    2l              A      Still in it.
     I
    22              Q      Going to let the video play on 14 seconds until you

    23          start to run towards Atlantic Avenue, okay?




•
    21              A      Okay .

    25              Q      I want to establish how long that was.


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 91 of 135 PageID #: 752
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                  229




•
        1           A      Okay.

        2                          (Whereupon, a videotape was played.)

        3           A      But you don't know, see what's going on, so what

        4       are you saying?       I am telling you what is going on, so what

        5       are you saying?

        6                          (Whereupon, there was a pause in the

                    proceedings.)

        s                          (Whereupon, the videotape was stopped.)

        9           Q      Okay.     So now I have paused the video 38 seconds.

    10                    We can see you here in the center, sir?



    :~
                    A      Right.     Leaving.

                    Q      Leaving.     You are running, right?



•   13


    lr
    15
                    A

                    Q
                           Right.     Um, leaving .

                           Your testimony earlier on direct was that you were

                briskly walking to get away from Mr. Khalifa?

    1 16            A     No, I didn't say -- I said I was running.

    17              Q     No, at first .      When you are coming up Joralemon you

    18          cross Court Street, right, you were walking?

    1 19            A      Right.
        I
    20              Q     Then you were out of breath because you smoke,



    :~
                something like that?

        I
                    A      Right.     Okay.   It's not out of breath because I

    23          smoke.    I was running, and because I smoke, I was out of




•
    2          breath .

    25              Q      So now, so you couldn't run from him then is what


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 92 of 135 PageID #: 753
                                       MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                         230




•
        1      you are saying?

        2             A        Right.     I   was exhausted.    I couldn't run anymore.

                      Q        Now you had a 40 second physical battle with this
        I
        4      man.       You are saying he is fighting you?


        ~             A        Right.

        6             Q        Right.

                               You are swinging this knife in him four times, five

        8      times, right?

        8             A        Right.
        I
    10                Q        Okay.     You had energy to do that, right?         You

    11         couldn't run but you could stab him in the middle of Court
        I
    12         Street?



•   1 13


    lf
    15
               run.
                      A



                      Q
                          I
                               I   could stand there, we can tussle because I cannot

                              have no more oxygen, mister.

                               You ran in this video?

    16                A        No, I couldn't get away from him.          He was still on

    17         my trail.           Wasn't, the only difference this time, he didn't

    18         have the brick.            There was no more for confrontation.
     I
    1~                Q       After you stabbed him twice, we have that 25

    20         seconds or so elapse.

    21                         That's not on Miss Guy's video, right?
        I
    22                A        What you saying, I came back and did it again?

    2                 Q        No.




•
    24                A        Right.     What are you saying?

    25                Q        You heard from Miss Reyes yesterday.            She came into


                                                       VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 93 of 135 PageID #: 754
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                   231




•
        1       court and testified.

                    A     Said he was a well-clad man.           Do I have on any suit


        r
        4
                in that video?

                                   MR. MOTTOLA:     Officer.

        5           A     Do I have a suit on in this video?           That woman said

        6       I was in a suit, well-dressed.            I got on jeans and sneakers.


        r           Q     So you are -- some other stabbing happened right

                next to her?

        9           A     No.      No.

    10                             MS. BURKE:     Objection.

    1               A     That lady don't know what was going on.           She said

                it was a well-dressed man that did it.            I got on jeans and



•   14

    l~
                sneakers in there.

                    Q

                    A
                          One second.

                          Yeah .     Your witness.

    16              Q     One second.

    Fl                    This is your arrest photograph, correct?

    18              A     Mmm-hmm.

    19              Q     Okay.

    20              A     Her testimony was a well-dressed man.            Is that a

    2[1.        well-dressed man?

    212             Q      It's up to the jury.

    2B                     It's fair to say you were well-dressed?




•
    24              A     Jeans and a khaki shirt.

    25              Q     Bucket hat.       Nice red --


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 94 of 135 PageID #: 755
                                    MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                      232




•
     1              A       She was

     2              Q       She got it wrong?

     3              A       She was wrong.       She said a well-dressed man.

     4          That's exactly what she said.

     5              Q       She also said there was a man in the green shirt.

     6              A       Could there have been some prepping by you?

     7              Q       Oh, okay.

     8              A       Oh, oh, I am sure of it.

     9              Q       The woman in the green shirt            the man in the

    10          green shirt, she did tell us that he ran away from you,




    :~
                right?     He was already stabbed.

                            You remember that part?



•   13


    114
    15
                    A

                from me.
                            No.     Right.   But you never see him running away

                             She said that, that he ran away.

                him running away from me.
                                                                       You never see



    16              Q       We don't have a video of that.          That's correct.    We

    17          have to rely on what she told us.

    18              A       What I said, right, this was happening to me.

    19              Q       You didn't say anything actually on direct.

    20              A      About what?

                    Q       About crossing the street at all.          That's --
    2t
    2,              A       Why didn't I say that?        This is what happened.

    23              Q       Okay.




•
    24              A       Why didn't I say that?

    25              Q       Do you recall going into a construction site with


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 95 of 135 PageID #: 756
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                          233




•
     1          Mr . Khalifa?

     2              A     No .     I don ' t   recall .


     r
     4
                    Q     You don't recall.

                          You don ' t recall him, he is coming after you

     b          stabbed him the first two times , running ?

     6              A     No.      No, he never ran .          He never ran .

     ~              Q     You didn ' t chase him with that knife?

     8              A     No .     He never ran .

     e              Q     You didn't stab him three more times , including the

    1b          head?

    11              A     Listen to me.          He didn ' t    run .   What you see is him

    1k          backing up , getting --



•   11

    11
    15              proceedings . )
                                   THE WITNESS :      May I stand up , Your Honor?

                                   (Whereupon , there was a pause in the



                                   THE COURT :     I beg your pardon .          You want to
    11
    17              stand up?

    18                             THE WITNESS :      Yes.

    18                             THE COURT :     You may .

    20              A     He wasn't running.

    21                             THE COURT :     Just stand up here .

    22              A     Okay .     He wasn't running , he was backing up to get

    23          leverage , and that ' s why I am approaching him because --




•
    24          listen to me

    25                             MS. BURKE :     Judge , I would ask the record be


                                                      VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 96 of 135 PageID #: 757
                                  MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                    234




•
     1              completed .

     2              A      Do you see the scar --

     3                            THE COURT:    Just a

     4              A      You see the scar on my head?

     5                            THE COURT:    Mr. McGriff, go ahead.

     6              Q      I am just going to ask you, Mr. McGriff, re-enact

     7         what you just did so I can make a record .

     8              A      Right.

     9              Q      What are you showing us?

    110             A      When I turned around and saw him with the rock, I

    11          started moving towards him to close the space between us

    1~         because he went like this (indicating), whatever he is



•   13

    14

    15
                yelling.

                    Q      Just stay there for one second.

                           You are standing up, you are indicating that the

    16         witness, or that Mr. Khalifa was coming at you, you pushed

    17          him with a hand.        He was whirling with his right hand?

    16              A      No.    No.    Back it up.     You got it wrong.

    19                     What do you mean pushed at him with a hand?            We not

    20          that close .     I am telling you when he bent down, picked up

    211         the rock, I turned around, you know, like this.              Picture all

    22          this slow motion.       When I turned around, this man is coming

                (indicating).       My idea was to close the space between us
    21



•
    24         because (indicating) he can lunge at me with this thing .

                    Q      Right.
    21

                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 97 of 135 PageID #: 758
                                     MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                       235




•
        1              A    And this is why once I stopped running you could

        2       see me on tape slow down before he coming, because I am out

        3       of oxygen.     I slowed down.

        4                   Now when I hear this man yelling the obscenities , I

        5       turned around, there is no -- I don't have the zeal to

        6       continue running without getting hurt.

        7              Q    Okay.

        8              A    That was my objective, to avoid him hurting me.

                       Q    Right.

                                     MR. MOTTOLA:     I don't see even -- do you want

    1                  me to make a record?

    1 '2               Q    You were up, Mr. McGriff.

•   13                               THE COURT:     Showing backing up motion.

    1                  Q    You don't have the energy to run?           You couldn't

    15          run?

                       A    Right.      I am walking to suppress him from swinging

    17          the brick he picked up, wrapped in a shirt.

    18                 Q    You have him grabbed?

                       A    And accost me with it.

                       Q    Okay .     You have him grabbed?

                       A    Yes.

                       Q    You now stab him twice, right?

    23                 A    And he's still tussling.
        I


•
    24                 Q    Okay.      Is he still twirling the brick.       That's what

                you were saying, the boulder?


                                                      VdV
            -   --------------- -- - - - -- - - -- -- - -- - - - - - -- - - - - - - - - - - - -·

    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 98 of 135 PageID #: 759
                                            MCGRI FF - CROSS EXAM I NATI ON - MOTTOLA
                                                                                                  236




•
        1                     A      He can't.     I got his hands .

                              Q      He can't, right?

        t                     A      Because I got his hands.          If I let this hand go,

        4             pow.        He gonna slap me upside the head to --

        5                                   MR. MOTTOLA:      Objection to that.

        6                                   THE COURT:     Sustained.




        ~
                              A      Why?     This is the truth.

                              Q      Why --

        9                     A      You, because I did not let it happen.              You are

    1                 telling me I should have.

    11                        Q      Did you have a single scratch on when you were

    12                arrested?



•   1b

    14

    15
                              A      Why?     Because I didn't let him.

                      And because I didn't let him injure me.

                                     Like I told you, ladies and gentlemen
                                                                                He attacked me.




    :t
                              Q      He attacked you?

                              A      When I was 15 years old --

    18                        Q      Sir

    19                                      THE COURT:     Mr. McGriff.

    2b                        A      -- a man walked up on the back, I turned my back on

    211               him.

    26                                      THE COURT:     Mr. McGriff.

    23                        A      You see the scar?        He slapped me with a baseball




•
    2                 bat .

    2                                       THE COURT:     Mr. McGriff, you answer the


                                                              VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 99 of 135 PageID #: 760
                                 MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                   237




•
     1              question, that's what you will do.            Your lawyers will

     2              have an opportunity to ask you

     3                           THE WITNESS:       Yeah.

     4                           THE COURT:     They will have an opportunity to

     5               ask other questions on redirect.



     ~
                    Q      You have him grabbed.           You've stabbed him twice?

                    A      And he still coming.
     I
     8              Q      Did you cross Court Street back towards

     9          Mr. Khalifa's direction?

    10              A      No.

    1~              Q      Never?

                    A      Everything happened in one single motion.           Was no



•   14

    15
                pause, come back.

                    Q

                correct?
                                      No.

                           You are fighting.
                                              No.    There was none of that.

                                                    You are stabbing Mr. Khalifa,



                    A      Because he won't stop.

                    Q      Is it yes or no?         You are stabbing him?

                    A      No.

    19               Q     Because he --

    20              A      I am trying to suppress him.

    2~
     I
                     Q     By stabbing him, correct?

    22              A      No.   By stopping him from swinging the brick.

    23               Q     How did he get those five stab wounds?




•
    24              A      Because he was trying to hit me with a brick.

    2£               Q     He got them from you?


                                                     VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 100 of 135 PageID #: 761
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                    238




•
     1               A     He got them because he was trying to hit me with a

                brick.

                     Q     We have to take your word for that, sir.

      4              A     No, you don't.       You see it in the video.

                     Q     Okay.     At some point you cross back towards

      6         Miss Reyes' direction, right?

     ~               A     Once I left him, I was gone.         That was it.     There

     8          was no stop, come back.

                     Q     Did you or did you not --

                     A     No.     There was no stop, come back.

    11               Q     Okay.

    12               A     There was none of that.



•   15
                     Q     I am not asking you that.

                           Did you ever go into the construction site that, or

                the building that was under construction?

    1~               A     No, I didn't go into the conduction site.

    1~               Q     Mr. Khalifa, did he fall into the construction

    lS          site?
      I
    19               A     She was, that they say fighting -- I was in a
      I
    2©          scuffle.

    2i               Q     Right.

    22               A     I was in a scuffle.
      I
    23               Q     You suffered no injuries in the scuffle.            The other

    21
•
                man has five stab wounds, correct?

    25               A     Okay.     Right.


                                                   VdV
      Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 101 of 135 PageID #: 762
                                    MCGRIFF - CROSS EXAM INATION - MOTTOLA
                                                                                      239



..      2
                       Q

                       A

                       Q
                             I am asking you.

                             No.

                             Sir.
                                    No.
                                                    Is that accurate?

                                            Listen to me.



        f
        4              A     You keep relying on this, how big you are.

                             Don't you think a rational man would have taken

        6         into consideration that before picking up a brick, chasing

        7         me two blocks, chasing me from Joralemon and Boerum to Court

                  and Livingston.         Would a rational man do that?

        r              Q     Would a rational
        I
       10              A     Looking at a big man like?

                       Q     Sir, can I ask you a question?

                       A     A rational man would say, you know what, I'ma hit


...               this man with a brick .

                                    MR. MOTTOLA:     Objection to this.

                                    THE COURT:     Sustained.

                       A     Oh, man .

                                    THE COURT:     Sustained.

                       A     I am run him down in the street.

                                    THE COURT:     Mr. McGriff, have a seat, please.

       20              A     Listen.       No rational man would that.       This the one

       21          that's a fugitive.

       22              Q     A rational man would stab another man five times.

       23          That's your testimony?

       24              A     No.    A rational man defend himself from a man

       25          trying to attack him.


                                                     VdV
Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 102 of 135 PageID #: 763
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 103 of 135 PageID #: 764
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                    241




•
                      A    Now would you like me to explain this to you?

      2               Q    Hang on.

      3               A    Okay.
       I
      4                            MR. MOTTOLA:    For the record, the tape's

      5               running in its entirety.        People's 4 I believe -- 7.

      6                            (Whereupon, the videotape was stopped.)

      y                            MR. MOTTOLA:    All right.     You can hit the

      8               lights again, officer, please.
      I
      9               Q    Okay.     For 38 seconds the tape ran, right?       From

     10         when you first approaching Mr. Khalifa to when you

     11         ultimately grab him, stab him at least twice --

     12               A    Because he is threatening to swing this thing at



•
      I
     13         me.

     14               Q    I am giving the time line.

     15                    Then you run 38 seconds or so?

     16               A    Watch.     I am not keeping time.

     117              Q    What happened during those 38 seconds?

     18               A    I am not keeping time .

     19               Q    I am just pointing to the video.

     20                    At 14 seconds you and him go off camera.          You are

     2J1        not back on this camera until 38 second?            Fair?

     22               A    Right.

     23               Q    Okay.     So there is 24 seconds in between?




•
     24               A    That we are not in the camera, right?

     25               Q    Right.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 104 of 135 PageID #: 765
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                    242




•
        1             A    I am tussling with him.


        I
        :B
                      Q    Right.

                                   THE WITNESS:     Your Honor, may I?     May I?

        4                          THE COURT:     You want to?
        I
        5                          THE WITNESS:     Stand up.

        6                          THE COURT:     Of course.

                      A    Those 24 seconds that we not in the camera he's

        8       steady.    You see him.      I am trying to grab his hands because

        9       he,   (indicating) what am I supposed to do?

    10                             THE COURT:     Have a seat.

                      A    What am I supposed to do?
    lf
    12                Q    Just for the record, you were whirling your right



•   18

    14

    15
                hand again.



                      Q
                               That's when Mr. Khalifa --

                                   THE COURT:

                              backing up?
                                                  Backing up.



    16                A    He is trying to pull from him.

    1                 Q    After he's stabbed twice, at least you are saying

    18          still trying --

    19                A    Yes, trying to swing

    210               Q    Do you have him by the arm?

    21                A    At one point he breaks away, because my idea is to

    22          get him off of his feet.

    23                Q    Okay.     What point he breaks away?




•
    24                A    Pull his arm away.        This is where the eminent

    25          threat comes in.       I have to get him off his feet because he


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 105 of 135 PageID #: 766
                                  MCGR IFF - CROS S EXAMINATI ON - MOTTOLA
                                                                                         243

      j

•
                is relentless.      He is going to strike me with this.
      I
                                  MR. MOTTOLA:     Objection.
     I               A     He is going --

     1                            THE COURT:     Sustained.

                     A     What do you mean objection?          Do you not see this

                man pursuing me from Boerum and Joralemon?              Do you not see
     I7         me running?      Do you not see me running?

     @                            THE COURT:     Mr. McGriff, I am going to --

     9                            THE WITNESS:     Your Honor.
      I
    10                            THE COURT:     Mr. McGriff, I am giving you a
      I
    li               lot of leeway.      I am directing you, please, to answer
     I
    12               the question.



•
     I
    lB                            THE WITNESS:     All right.      Okay.     But, Your
     I
    1~               Honor, I can't answer question that.             He is designing,
     I

    15               make it look like something other than what it --

    1~                            THE COURT:     Mr. McGriff, it's for the jury to

    l~               determine what is or isn't from all the evidence.

    1b                            I am going to direct

    19                            THE WITNESS:      Right.

    20                            THE COURT:     Mr. McGriff, please.         I am going

    21               to ask you again to answer the questions.               Your lawyers

    22               will have an opportunity to address anything on

    23               redirect.




•
    24                            THE WITNESS:     Okay .

    25               Q     All right.     Let's go back to when he breaks away


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 106 of 135 PageID #: 767
                                    MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                     244




•
      1         from you.
      I
      2              A      No.

      ~              Q      You said he did?
      I
      r              A      No.

      5              Q      Okay.     He didn't -- does he ever get away from you?

      6         He never pulls away from you?

      7              A      Didn't I just answer that question?

                     Q      You said no, you said yes.         I want to know can you

      (         be clear for us?

    10               A      No.

                     Q      He never gets away from you?         He never runs away

                from you?     That's your testimony?



•   18

    14

    15
                     proceedings.)

                     A
                                    (Whereupon, there was a pause in the



                            For the fifth time, no.

                     Q      Okay.     So how do you get him to his feet?      When do

                you decide the fight is over?

    18               A      When he's off his feet.

    19               Q      How many --

    20               A      And the brick is out his hands, he has no more

                injuries applied to him at that time.            I turn and leave.

                     Q      How many times did you stab him at this point?

    23               A      They said it was five.




•
    24               Q      How many did you stab him?

      5              A      I told you I swung my arm I recall three or four


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 107 of 135 PageID #: 768
                                    MCGR I FF - CROSS EXAMINATI ON - MOTTOLA
                                                                                      245




•
      1         times .   They said it was five .          But once he was off of his

      2         feet there was, the eminent danger was gone .

      3              Q     Okay .     So look .    Stop me when I am wrong .
      I
      4                    You have this man that you are saying attacked you ,

      5         right?    You are the victim?

      6              A     Right.

      7              Q     Okay .     He is this crazy person?

      8              A     Right .

      9              Q     Okay .     You have him .     Right?

    10               A     No ,   I don't have him .       He is pursuing me .

    l [l             Q     At some point you grab his arm?

    1 !2             A     Okay .     Right.



•   16
                     Q

                     A

                     Q
                           You stab him twice , right?

                           Mmm-hmm.

                           You stab him a couple more times?

                     A     Right.


    :f
    18
                     Q

                     A
                           He goes to the ground?

                           No.      No.   See , you got it wrong.        Stop you when you

    19          are wrong .

    20               Q     Okay .



    :l
    23
                     A

                     Q

                     A
                           I grab his arm .

                           Right .

                           He struggling , pulling .          (Indicating) as you see on




•
    24          the video ,   I hit him, boom , but he is struggling .           We go out

    25          of the video .       He is, I mean like do , do , do (indicating) .


                                                     VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 108 of 135 PageID #: 769
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                    246




•
         1      Pulling, struggling.        Struggling with me as opposed to

                moving along.       So then I hit him again.       But he doesn't

                respond to it.       He's still erratic.

         4           Q     So you are saying he is pulling away from you

         5      because he is trying to hit you, right?

         6           A     Right.     He is trying to get leverage.

                     Q     Is it possible he is pulling away from you because

         8      you have a knife?

         9           A     No.

     10              Q     Oh, that's not possible?

     11              A     No.     He is doing this.      He is doing this

                 (indicating) .
     11



•    13

     14

     l Il5
                     Q



                     A
                           You have stabbed him twice?

                                   MS. BURKE:

                           He is still doing it.
                                                  For the record, Your Honor .



     16                            MR. MOTTOLA:     I will make the record.

     1               A     He is still doing this.         This is what I am trying

     1          to tell -- he is injured, he is still doing this.

     19              Q     Okay.     You were standing up.      You were, you had,

    20          you were backing up indicating what Mr. Khalifa was doing.

     21          I am unclear.

     22              A     Yes .

     23              Q     He was backing up trying to --




•
     24              A     No.     He was trying to get leverage to swing the

     25         weapon he had (indicating).          That's what he was doing.


                                                    VdV
Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 109 of 135 PageID #: 770
                              MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                  247

  1               Q     That's what you think he was doing, right?

  2               A     No.   I was there.     That's what he was doing.

  3               Q     Right.

  k                    Well he never swung the brick at you?

  5               A     Because I didn't allow him to.

  6               Q     How do you know he was trying to

  7               A     He broke his hand away from me.            He was making the

  8         gesture.     That's what it means        (indicating).    Unless,   I mean

  9         unless you an idiot, you can't tell what somebody else going

10          to do.

 1~                           THE COURT:     Mr. McGriff.
  I
 1~               Q     You stabbed him twice from you, he was pulling

13          away?     It's not possible?

1 I~              A     Not at all.    Were you there?       No.     I am telling you

15          what the environment was there.

16                Q     It's possible?
  I
17                A     No, it's not possible.

18                Q     Now let's talk about what you do after he is down

19          and

20                A     Off his feet, no longer has the brick.

21                Q     Right.

22                A     That's when you see him turn and leave.

23                Q     I want to go back to my point.

24                      So you are the victim, right?         In this whole story

25          the person, victim?


                                               VdV
Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 110 of 135 PageID #: 771
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 111 of 135 PageID #: 772
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                    249




•
      1              A     The psychotic man.       The crazy man.

     1               Q     He is the --
      I
      B              A     Oh.
      I
      4                            MS. BURKE:    Objection, Your Honor.

      5              A     Yeah.     The crazy man.

      6                            THE COURT:    Sustained.

      7                            MS. BURKE:    Objection.    Move to strike.

      8                            THE COURT:    Sustained.    Strike the comment

      9              and the answer.

                     Q     What did you do with this knife or this --

                     A     I told you I dropped it.

    12               Q     Where?



•
      I
    lB               A     Right there on Court.

    14               Q     Miss Toribio, you were

    lpI              A     She said I put it in my pocket.

    1~               Q     Right.

    1~                     You remember testifying in the grand jury?

                     A     Mmm-hmm.

                     Q     About a year ago?

    20               A     Okay.

    20.              Q     Right.

                           And I asked you questions then?

    23               A     Mmm-hmm.

                     Q     Right.

                           You were under oath just like you are now?


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 112 of 135 PageID #: 773
                                    MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                     250




•
      1              A     Right.

                     Q     You promised to tell the truth?

      3              A     Right.

                           Right?      Okay.
      I
      5
                     Q

                           So I asked you

      6                             THE COURT:     Page and line.

                                    MR. MOTTOLA:     Sorry.     Page 57.

      8              Q     I am going to direct your attention to -- I am

                going to read those questions.             I am going to ask you if you

                remember me asking you this and you giving these answers,

                okay?

                                    THE COURT:     Give defense counsel the page and



•   14

    15
                     line number, please.

                     A

                playing.
                           Let's get to the point.            You are sitting here



                                    MR. MOTTOLA:     Page 57, lines six through ten.

                     Q     Sir, I asked you, sir.

                                    "QUESTION:     Okay.   You testified that you

    19               threw the wire cutter somewhere, right?

    20               A     Yeah .     I threw it on the ground.

                     Q     Hang on.

                                    "QUESTION:     Do you know where?

    23                              "ANSWER:     On Boerum.     I dropped it on Boerum.




•
    24               Q     Do you remember saying that?

    25               A     Boerum, Court.         I know that I dropped the knife.


                                                     VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 113 of 135 PageID #: 774
                                   MCGR IFF - CROSS EXAMINATION - MOTTOLA
                                                                                    251

     1                Q    Yeah.     Sure.

     2                A    That's the important thing, I dropped it.

     3                Q    Well Boerum is a long way from Court, sir, isn't

     4          it?

     5                A    This man chase me nine blocks but you still trying

      b         to stab at something else.
      I

                      Q    Were you telling the truth in the grand jury or
     r
     8          were you telling the truth today?

     9                             MS. BURKE:    Objection, Your Honor.

    16                A    What you talking about?         I   dropped the knife.

    lll         That's the point.

    lk                             MS. BURKE:    Objection, Your Honor.



•   lk
    lk
     I
                      Q
                                   THE COURT:    Sustained.

                           You dropped the knife , right?

    15                A    Yes .    That's the point.

    lb                Q    Did you put this in your pocket, run to Boerum
     I
    lr          before you dropped it?

    18                A    No.     I dropped it.

    l~                Q    Did you stay on the scene to call 911?

    20                A    I had a psychotic man chasing me.

    2Q_               Q    A psychotic man who was stabbed five times?

    2b                A    Chasing me.
     I
                                   MS. BURKE:    Objection, Your Honor.
    21
    21                A    Chasing me .


•   2                              THE COURT:    Overruled.


                                                    VdV
Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 114 of 135 PageID #: 775
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 115 of 135 PageID #: 776
                                 MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                  253




•
       1                         MS. BURKE:     Objection, Your Honor.

       2             A     Yeah, escape.

       3                         THE COURT:     Sustained.

       4             Q     So, you start running, right?

       5                   The video shows you at least running at least

       ~        towards Schermerhorn Street, right?          You told us you took
       I
       r        this route here, okay.        So you are going down Court Street,

       ~        right?    Towards Livingston Street?

       9             A     Mmm-hmm.

    10               Q     Towards Livingston.

     10..                  You go up Livingston towards Clinton, right?

     1b              A     Mmm-hmm.



•    1~
    14

    15
                     Q     You then go down Clinton one block, two blocks,

                three blocks, you hit Atlantic?

                     A     Mmm-hmm.

     16              Q     Right.

     Fl                    Now you could have just kept going straight down

     18         Livingston to get to your job?

     19              A     I don't want him to bring this to my job .

    20               Q     Right.

     21                    Not because you are --

     22              A     No.   You asked a question, I answered it.        Don't

     23         try to throw in nothing else.




•
     24              Q     Not because --

     25              A     Not it's not, it's because what I said.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 116 of 135 PageID #: 777
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                    254




•
        1            Q     It's because you are

        Q            A     It's because of what I said.

        ~            Q     Can I finish the question?

        4            A     No.     It's because of what I said.

        5                          THE COURT:     Mr. McGriff.

        6                          THE WITNESS:     Tell me trying to fix up the

        ~            questions.        He asked a question, I answered it.

        8                          THE COURT:     Mr. McGriff, sir, please let the

        9            assistant ask the question.

    110                            THE WITNESS:     And I answer it.
        I

    :~
                                   THE COURT:     Mr. McGriff, please let him ask

                     the question.        There is an issue your lawyer believes



•   1

    14

    15
                     the question is inappropriate, they will object.

                     Otherwise you must answer the questions.

                     Q     So

    16                             THE WITNESS:     But excuse me.     Excuse me.

    17               Should I answer the question the way he want me to

    18               answer them , or should I answer them the way they were?

    19                             THE COURT:     Please continue.

    20               A     Thank you.

    21               Q     You hit Atlantic Avenue, correct?           You then go two

    22          full avenues, right?         You go past Clinton, past Court, you

    23          actually end up, is that Boerum?




•
    24               A     Boe rum .

    25               Q     Okay.       Then you turn down Boerum.      That's when you


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 117 of 135 PageID #: 778
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                      255


      ~
•
                drop this knife or wire cutter, right?

      ~              A      Boerum, Court.      Yeah.     I dropped it.    I dropped it.

      ~              Q      On purpose, right?      This wasn't an accident?
      I
      4              A      I just released it.         I just released it.

      5              Q      Because it was a knife, sir, right?            It wasn't a --

      6              A      No.    It was a wire cutter.
      I
      ~              Q      It was a wire cutter.

      8                     You could have kept it, right?         You could have

      9         showed it to the police?

    10               A      No.

    l~               Q      But you didn't.      You threw it somewhere in

    l I~        Brooklyn, we don't know where, Court or Boerum?



•   13

    14

    15
                     A

                dropped it.

                     Q
                            I dropped it.



                            Intentionally?
                                                I didn't throw it anywhere.       I




    16               A      I just release it out of my hands.

    17               Q      Because you didn't want it when the police behind

    18          you, right?       You didn't want to have it on you, near you

    19          anywhere?

    20               A      No.    That's not the reason.

    21               Q      Why did you drop it then?

    22               A      Because I didn't want it anymore.

    23               Q      Because it has Mr. Khalifa's blood on it , right,




•
    24          from all the stabbing you did with it, right?

    25                             MS. BURKE:    Objection, Your Honor.


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 118 of 135 PageID #: 779
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                     256




•
     1                             THE COURT:    Overruled.

     2               A     For him chasing me with a brick.


     ~               Q     Sure.

     4               A     Because I don't allow him to attack me, because I

     5          don't allow him to hurt me.

     6                     Shouldn't a rational man think, yo, this is a big

     7          dude.    I am not going to do this to him.          He is running.

     8          Why am I chasing him?        Why am I chasing him?

     9               Q     You go south on Boerum, right?

    10               A     Mind you, all the while he is telling you --

    11                             THE COURT:    Mr. McGriff.

                     A           he is chasing me --



•   13

    14

    15
                     A
                                   THE COURT:    Mr. McGriff.

                           A man with five stab wounds.

                                   THE COURT:    You are being asked a question.

    16               Q     He is following you, sir?

    17               A     Chasing.     Chasing.    Five wounds.

    18               Q     You were in court yesterday?

    19               A     Yes.

    20               Q     You heard all the testimony from the witness?

    21               A     All three different version.         All different

    22               Q     Do you remember him, he walked after you?

    23               A     No.     But I am running.     How is he -- is he walking?




•
    24               Q     He's the one who is stabbed?

    25               A     He is right behind me, though.


                                                   VdV
            - - - - - --   -    -----   - - - - - -- - - - - --        - -- -- -- -- - - - - - - - - - - - ----.

    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 119 of 135 PageID #: 780
                                                   MCGRI FF - CROSS EXAM I NATI ON - MOTTOLA
                                                                                                             2 57




•
        1                          Q       You are the one trying avoid the police?

        2                          A       No.     I am trying to avoid him.

        1                          Q       He is the one with the five stab wounds bleeding on

        h                      the streets of Brooklyn?
        I
                                                   MS. BURKE:     Objection, Your Honor.
        f
        6                                          THE COURT:     Overruled.
        I



        ~
                                   A       Because he no longer has the brick.                 I   have to

                               disarm him with -- yes.           Ex actly, sir.

        9                          Q       So n ow you get to Boe rum Street, right?

    1b                             A       And the police approach me.

    l il                           Q       Right.

    1 !2                                   Now you finally gave up this



•   18

    1

    15
                                   Q
                                                   MS. BURKE:

                                                 this fight?

                                                   THE COURT:
                                                                  Objection.



                                                                  Sustained.

    1l                             Q       So now Officer Louard from the 84th Precinct, you
        I



    :~
                               don't know him, right?           The arresting offer.           You didn't

                               know h i m before that day, right?

    18                             A       No.

    20                             Q       You didn't know he was going to respond to your



    :~                         location, right?

                                   A       Mrnrn-hrnrn.

    2b                             Q       Now you are telling everyone he came into court




•
    24                         yesterday, that he lied, too?

    2                              A       Yes.     Ex actly.


                                                                     VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 120 of 135 PageID #: 781
                                   MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                    258




•
      1                Q   He lied when he said he didn't see you?

      2                A   That's right.

     1                     I am getting ready to point out to you.         Roll the

      4         tape.

      5                Q   I am going to play the tape for everybody.         You

      6         are

      7                A   Show you exactly where he was when he told me to

      8         get on the ground.

      k                            (Whereupon, a videotape was played.)

    10                             (Whereupon, the videotape was stopped.)

     1~                            MR. MOTTOLA:    This is People's 9 in evidence.

     1~                Q   Mr. McGriff, I am going to stop the photo -- the



•   1f
    14

    15
                video right now.

                       A
                                       This is 1:27:19 seconds.

                           Now if you roll it again you will see his feet come

                into the frame.       He walks around the back of it.


     1~
                       Q   We are going to get there.

    11                 A   Okay.

    18                 Q   Right now you are behind this white van, right?

    19                 A   Right.

                       Q   Is it fair to say that you are crouched a little
    210
    21          bit?

    22                 A   Because I hear him yelling.         He is yelling at me.

    23                 Q   Right.




•
    24                     It's not because you are trying to hide from the

    25          officer, right?


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 121 of 135 PageID #: 782
                                    MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                   259




••                   A      No.     The officer is yelling at this point.
      [J_



     k               Q      It's your testimony at this point --
     I
     B               A      He was yelling at me from across the street.          He

     b          said he didn't see me 'til he got on this side.             No, that's

                not true.     He yelling at me across the street to get on the
     r
     6          ground.



     ~
                     Q      Now I will play the tape again.

                                    (Whereupon, a videotape was played.)



    1~
                     Q      We were going to pause it when we see Officer

                Louard's feet, okay?

    11               A      Okay.     Boom.   Right there.



    :t
                                    (Whereupon, the videotape was stopped.)



•   lr
    15
                     A

                     Q

                     A
                            He is yelling long before he get into the street.

                            Okay.

                            And this is why he coming along the other side

    16          yelling.

    17                      Did you see the part where his feet was on the

    18          other side of the car?         Did you see that?

    19               Q      The video is paused 1:27:28 seconds.

    20               A      Mmm-hmm.

    21               Q      At this point can you indicate where you see

    22          Officer Louard's feet?

    23               A      You just went by it.        They right here (indicating).




•
    24               Q      Right.     Hang on .

    25               A      In between here.       Right there .


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 122 of 135 PageID #: 783
                                  MCGRI FF - CROS S EXAMINATI ON - MOTTOLA
                                                                                  260




•
      1              Q     The top left corner of the video, the frame next on

      2         the passenger's side with the white van?

                     A     Right.    He already told me to get on the ground,
      r
      ~
                that's why I am getting on the ground.

                     Q     That's what you are saying.

      6              A     Am I   lying?
      I
                     Q     I am asking you, that's what you are saying, he

      8         told you get on the ground?

      9              A     Right.

    lb               Q     That's not what he said?



    :~
                     A     Right.    That's what I am saying.

                     Q     You are on the ground.         It's your testimony you are



•   16

    14

    15
                on the ground not because you were hiding, but because you

                were ordered on the ground?

                     A     Right.    By the officer.

    116              Q     You are not trying to avoid the officer, nothing

    17          like that?

    18               A     No.

    19               Q     Now you are on the ground, sir.

    20                     I am running the tape again.

                     A     Yes.
    211
    22                            (Whereupon, a videotape was played.)

    23               A     Him and all his crew coming around the corner.          I




•
    24          am on the ground, as he ordered from across the street .

    25                            (Whereupon, the videotape was stopped.)


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 123 of 135 PageID #: 784
                                 MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                  261




•
      1              Q     Now, sir, I played the video.       Now pausing at

      2         1:27:34.

      b              A     Mmm-hmm.

      4              Q     Are you not trying to stand up right now at this

      5         point in the video?

      6              A     No.   Actually, actually, bro, my knees are bad.

                Stretching out my knee.       I didn't stand up erect.
      f
      8              Q     You weren't hiding from the officer?

      9              A     No.

    10               Q     You weren't ordered down on the ground?

    11               A     Right.

                     Q     At this very moment when they come around and see
    1f

•   18

    14

    15
                you, your knee starts to hurt?

                     A     No.   No.

                knee is on the ground.
                                       No.   No.   Not knees start to hurt.      My




    :~
                     Q     Well you were prone before that, right?         You were

                lower now in this frame.       You are standing.     Is that fair?

    18               A     No, I am not standing.

    19               Q     You are attempting to stand?

    20               A     Might have -- lifting my leg up, not standing up

                erect, up.
    2t
    2Q               Q     Because you are stretching your legs.         You have bad

    23          legs?




•
    24               A     No.   I am trying to stretch my leg from pressing on

    25          the ground so I can lay down properly for them without


                                                   VdV
                 ------- - - - - - - - - - -- - -- - - - - -- -- - - - -- - - - - - - ----.

    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 124 of 135 PageID #: 785
                                    MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                     262




•
        Q_      injuring myself.

                       Q    Okay.     I just want to be very clear.         I just have a

                couple more questions for you.

        4              A    Mmm-hmm.

                                    MR. MOTTOLA:    You could put the light on,

        6              officer.

                       Q    So, you have previously been convicted of a felony,

                right, sir?

                       A    Yes.

    1                  Q    Okay.     Now I want to,      just so we have your story

                straight here, you are on Court Street.            We saw the videos

                in evidence, right?         Mr. Khalifa, he is coming at you, you



•   15
                turn around, right?

                       A

                       Q
                            Mmm-hmm.

                            Then you start to approach him.          You are saying the

    16          knife's not out?

    17                 A    No, it's not out.

    18                 Q    At some point you grab him, right?          You grab his

    19          arm?

                       A    Mmm-hmm.
    210
    21                 Q    You stab him once?

    22                 A    Mmm-hmm.

    23                 Q    You stab him again?




•
    24                 A    Mmm-hmm.

    25                 Q    Right in the stomach or the torso?


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 125 of 135 PageID #: 786
                                   MCGRIFF - CROSS EXAMI NATI ON - MOTTOLA
                                                                                  2 63




•
      1              A     I would say if that's what the report says I

                     Q     You then go off camera, go over Kadesha Guy's

                video, we don't see you anymore?

      4              A     All right.

      5              Q     There's 20 something seconds that passes on this

      6         tape.    Is that accurate?

                     A     Okay.

                     Q     You are saying during that time period you stabbed

      9         him again and again and again because you had to disarm him?

    10               A     To stop him from swinging the brick.

                     Q     Then he goes down to the ground?

                     A     Right.



•   14

    15
                     Q

                     A

                     Q
                           You have suffered no injuries?

                           Right.

                           At that point you decide I am not going to wait

                here?

                     A     No, I am not.

    18               Q     Right.

    19                     You are not going to wait.          Right?

    20                     You are not going to tell the police that he came

    2~          at you, right?       Or that you were a victim?

                     A     Actually there was a police car on the corner and I

    23          walked towards it.




•
    24               Q     Okay.

    25               A     There is no police in there.


                                                    VdV
-------   - - - -- - - - - - - - - - - -- - - - - - -- - - -- - - -- - - - - - - - - - - -----.

     Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 126 of 135 PageID #: 787
                                     MCGRIFF - CROSS EXAMINATION - MOTTOLA
                                                                                     264




 •
          1             Q    You didn't call 911?

          l2            A    No, I didn't.

          B             Q    You didn't --

          4             A     I am in distress right now, actually.          That's the

          5        real reason .     You dig what I am saying?       My mind is running.

          6        A man just attacked me, you know, so, that's basically --
          I
          p             Q    You didn't call 911?

          8             A    Right.

          ~             Q    Right.

      1b                     You didn't keep the knife?

                        A    Right.
      lr
      1'2               Q    Right.



 •    16

      14

      15
                              Do you remember where you put it?

                   in your pocket?

                        A
                                                                        Did you put it



                              Did I answer this question several times already?

      16                             MS. BURKE:    Objection.

      117               A    Why you ask me that question again?

      lB                             MS. BURKE:    Objection.

      19                A    Because you trying to fool the people.

      20                             THE COURT:    Sustained.

      21                             Mr. McGriff, again, the objection is

      22                sustained.

      23                Q    Okay.     You didn't call 911?




 •
      24                             MS. BURKE:    Objection, Your Honor .

      25                Q     You didn't keep the knife?


                                                     VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 127 of 135 PageID #: 788
                                MCGRI FF - RED IREC T EXAMI NATION - BURKE
                                                                                  265




•
      1                          MS . BURKE:    Objection, Your Honor.

      l2             Q     You didn't stay on scene?

      ~                          THE COURT:     Sustained.

      4                          MS. BURKE:     Objection, Your Honor.

      5                          THE COURT:     Sustained.

      6                          By the way, I can hear you better when you


      r              stand.

      8                          MR. MOTTOLA:      Nothing further, sir.

      e                          MS. BURKE:     Redirect.

    10                           THE COURT:     Redirect, sure.

    l~                           MS. BURKE:     One moment, Your Honor.

    1 '2                         (Whereupon, there was a pause in the



•   18

    14

    15
                     proceedings.)

                REDIRECT EXAMINATION

                BY MS. BURKE:

    16               Q     Mr. McGriff, you had mentioned, you were pointing

    l~          to your head on cross examination.

    18                     Can you explain to the jury why you were pointing

    19          to your head?

    20                           MR. MOTTOLA:      Objection.

                                 THE COURT:     Sustained.


    :f
    23
                                 MS. BURKE:

                                 THE COURT:
                                                May we approach, Your Honor?

                                                Yes.




•
    24                           (Whereupon, there was a discussion held at

    25               the bench off the record.)


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 128 of 135 PageID #: 789
                                  MCGR IFF - REDI RECT EXAMINATI ON - BURKE
                                                                                   266




•
                     Q     Mr. McGriff, you were demonstrating to the jury how

     ~          Mr. Khalifa was backing up from you when you were near the




     ~
                back, you called it the backhoe or the --

                                  MR. MOTTOLA:      Pay loader.

     5                            THE COURT:     Pay loader.

     6               Q     The pay loader.       Near the pay loader.




     ~
                           You recall that testimony?

                     A     Yes.

     9               Q     Why is it that you did not want him to get close to

    10          you at that time?

    111              A     Like I originally said to you, right ...

    lb                            (Whereupon, there was a pause in the



•   13

    14

    15
                     proceedings.)

                     Q     You need a moment, Mr. McGriff?

                                  MR. MOTTOLA:      Your Honor, I object to this

    16               line of questioning.        Objection.

    17                            THE COURT:     Overruled.

    18                            (Whereupon, there was a pause in the

    19               proceedings.)

    20               A     Excuse me.      Like I was saying, you know, when I

    21          turned around and I see this man.

    22                            (Whereupon, there was a pause in the

    23               proceedings.)




•
    24               A     Listen t o me.      When I was 15 years old --

    25                            MR. MOTTOLA:      Objection.


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 129 of 135 PageID #: 790
                                   MCGRIFF - REDIRECT EXAMINATION - BURKE
                                                                                      267




•
                                   THE COURT:     Sustained .

      2                            MS. BURKE:     Your Honor, I believe this is --

      ~                A    A man walked up to me and hit me with a baseball

      4         bat.

      b                            MR. MOTTOLA:     Objection.

                                   THE COURT:     Sustained.     Sustained.

                                   The jury is to disregard it.

      8                A    You kidding me?       Here is another man walking up on

      9         me, wailing for what?         I didn't provoke you.         I didn't chase

    10          you.

    11                 Q    Mr. McGriff.

    lQ                 A    I withdrew from him.       Now I am here, sitting here



•   13


    11
    15
                trying to explain why this man -- it's not explanation why

                he got hurt, it's why was he chasing me with a brick.

                                   THE COURT:     Counsel.

    1 16               Q    Mr. McGriff.

    1~                             (Whereupon, there was a pause in the

    18                 proceedings.)

    1b                 Q    Mr. McGriff.
      I
    20                 A    Yes.

    21                 Q    Can you explain to the jury why you wanted to

    2Q          prevent Mr. Khalifa from getting close to you?

    23                 A    Because I suffered a serious head injury.




•
    24                             MR. MOTTOLA:     Objection.

    25                             THE COURT:     Sustained.


                                                    VdV
            ---------~   ---   ----   -~------------------------------------..




    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 130 of 135 PageID #: 791
                                                MCGRIFF - REDIRECT EXAMINATI ON - BURKE
                                                                                                 268




•
                                      A    When I was young.

                                                 THE COURT:     Sustained.

                                                 MR. MOTTOLA:     Objection.

                                                 THE COURT:     Sustained.

                                      Q    What were you afraid he would do?

        6                             A    Strike me in the head with that brick he had




        ~
                          wrapped in his shirt.

                                                 MS. BURKE:     One moment, Your Honor.

        9                                        (Whereupon, there was a pause in the

    1                                 proceedings. )

    11                                           MS. BURKE:     Judge, can I have Number 2 in

    16                                evidence, please?    Thank you.



•
        I
    13                                Q    Mr. McGriff, I am going to cue up the first video

    14                    that you testified to earlier, which seems to be the longer

    15                    video of all of them.            Video on Court Street.

    116                                          (Whereupon, a videotape was played.)

    1~                                Q    I am going to try to get us to 13:07.

    18                                           (Whereupon, there was a pause in the

    19                                proceedings.)

    20                                           MS. BURKE:     One moment, Your Honor.   More

    21                                like 30 seconds.

    2i2                                          (Whereupon, there was a pause in the

    23                                proceedings.)




•
    24                                           MS. BURKE:     Officer, can you hit the lights,

    25                                please.


                                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 131 of 135 PageID #: 792
                                    MCGRIFF - REDIRECT EXAMINATION - BURKE
                                                                                        269

      ~
•
                     Q      All right.      Mr. McGriff, I am going to stop this at

      2         13:07 and 18 seconds.

      6                             (Whereupon, the videotape was stopped.)

      4              Q      Bring your attention to the screen.              I am not


      f
      6
                going       I don't want you to focus on you in the video, I

                want you to focus on Mr. Khalifa.

      7                     When you stated that he --

      8                             (Whereupon, a videotape was played.)

      9              Q         picked up a brick about 8 to 10 inches wide and

     10         put it in his shirt.         During viewing this video.

     11              A      Boom.     Right there (indicating).        That's him

     lQ         picking up, bending.         See him standing up erect with the



•    13

     11
     15
                brick?     That's where he picked up the brick at.

                steady, coming to follow me.

                            Now initially when he picked up the brick I didn't
                                                                               He is




     16         know he was doing that until he started yelling

     1r          (indicating).
                                             .
                                     Now, when I turn back around he is coming

    18          forward with the brick.          See, I am walking away.        He done

     1~         picked up the brick.         It's not until he start getting my, he

    20          is coming at me, then I turn around he is wailing the brick.

                     Q      At this point --
    21
    22                              (Whereupon, the videotape was stopped.)

    23               Q         did you see where Mr. Khalifa is and where he




•
    24          has this

    25               A      Well you can't see what because he is behind this


                                                     VdV
Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 132 of 135 PageID #: 793
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 133 of 135 PageID #: 794
                                MCGRIFF - REDIRECT EXAMINATION - BURKE
                                                                                   271




•
                     A     Though he is backing up, he's looking to get



        ~
                leverage to swing the rock.

                     Q     At 13:07:45 seconds.

                           Can you indicate to the jury where his arm is with
        r
        6       this brick?

        6            A     He is still in his motion to swing it, swing it,

                but I am trying to get, to get the brick out of his hand.
        I
        8                        (Whereupon, a videotape was played.)

        9            A     Or at least prevent him from swinging it .        And

    110         right there (indicating) where we clash.

    11               Q     Indicating at 13:07:47 seconds.

    1                      So from the time you turned around



•   lB

    1~
    15
                     Q
                                 (Whereupon, the videotape was stopped.)

                              until the time you encountered him by this piece

                of equipment, would you agree that approximately eight



    :~
                seconds had passed?

                     A     Possibly.

    18               Q     During that eight seconds, can you tell the jury

    19          how you were feeling?

    20                           MS. BURKE:    Lights, please.

    21                           (Whereupon, there was a pause in the

    2,2              proceedings.)

    23               A     Listen, the man was trying to hurt me.         I just




•
    24          didn't want him to hurt me.       That's it .

    25                           MS. BURKE:    Nothing further, Your Honor.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 134 of 135 PageID #: 795
                                  MCGRIFF - REDIRECT EXAMINATION - BURKE
                                                                                        272




•
     1                            MR. MOTTOLA:     I have no redirect.

     2                            THE COURT:     Thank you , Mr. McGriff.       You may

     3               step down.

     4                            (Whereupon, the witness was excused from the

     5               stand.)

      6                           MS. BURKE:     Your Honor, there is another

     7               witness that we have subpoenaed, the EMS worker who did

     8               not respond to our subpoena, so we're asking for time

     9               to secure that witness.

    10                            THE COURT:     Let's do this outside the

    11               presence of the jury, please.         All right.

                                  Come on up .



•   14

    15
                                  (Whereupon, there was a discussion held at

                     the bench off the record.)

                                  THE COURT:     All right , ladies and gentlemen,

    16               that's going to conclude our proceedings for the day.

    17               As I told you, we will be working a half a day today.

    18               I am going to send you on your way.

    19                            Please don't discuss amongst yourselves or

    20               with anyone else.       Again, no independent research about

    21               anything at all connected with the case.              No visiting


    2~               the location, the scene, anything having to do with the

    23               case.




•
    24                            Continue with your holiday shopping if you

    25               haven't finished it yet.        Get some rest.        Stay warm.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-4 Filed 04/15/21 Page 135 of 135 PageID #: 796
                                 MCGRIFF - REDIRECT EXAMINATION - BURKE
                                                                                            273




•
      1                          I will see you at 9 : 30 on Monday morning we

      p              will continue with proceedings in t h is case .               Have a

      6              wonderful weekend .       Thank you for your attention .

      ~                          JUROR :   Thank you .

      5                          COURT OFFICER :        Follow me.

      ~                          (Whereupon , the jury left the courtroom . )



      ~
                                 THE COURT :       Okay .       See you 9:30 sharp Monday

                     morning .   Thank you.

      9                          By the way , be prepared for a pre-charge

    1b               conference right after we finished , and summations .

    11                           MR. MOTTOLA:        Sure.

    1~

• 1~
                *         *        *           *            *          *       *            *
    13                (Whereupon , the proceedings were adjourned to
                December 19, 2016.)
                *         *        *           *            *          *       *            *
    15                It is hereby certified . that the foregoing is a true
                and accurate transcript of the proceedings .


                                           ~M~
    16

    17
                                         VANESSA DEL VALLE
    18                                 Senior Court Reporter

    1b

    20


    2f
    2Q

    23




•
    2h

    25


                                                     VdV
